 

Exhibit 10.3

PURCHASE AND SALE AGREEMENT

BETWEEN

WELLS VAF – 3000 PARK LANE, LLC

AS SELLER

AND

MATTESON REAL ESTATE EQUITIES, INC.

AS PURCHASER

3000 PARK LANE, PITTSBURGH, NORTH FAYETTE TOWNSHIP, PENNSYLVANIA

JULY 20, 2010



--------------------------------------------------------------------------------

 

SCHEDULE OF EXHIBITS

 

         

Reference

Exhibit “A”   

Description of Land

   p 4 Exhibit “B”   

List of Personal Property

   p 5 Exhibit “C”   

List of Existing Commission Agreements and Management Agreement

   pp 2, 4 & § 4.1(f) Exhibit “D”   

Form of Escrow Agreement

   p 2 Exhibit “E”   

List of Leases

   p 4 Exhibit “F”   

Exception Schedule

   § 4.1(i) Exhibit “G”   

List of Operating Agreements

   p 5 Exhibit “H-1”   

Form of Major Tenant Estoppel Certificate

   p 4 & §§ 4.3(e) & 6.1(d) Exhibit “H-2”   

Form of Tenant Estoppel Certificate

   p 6 & §§ 4.3(e) & 6.1(d) Exhibit “I”   

Property Tax Appeals

   § 4.1(g) Exhibit “J”   

Unpaid Tenant Inducement Costs and Leasing Commissions re current tenants

   § 5.4(d)



--------------------------------------------------------------------------------

 

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1     

Form of Special Warranty Deed

Schedule 2     

Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations arising after Closing

Schedule 3     

Form of Bill of Sale to Personal Property

Schedule 4     

Form of Assignment and Assumption of Operating Agreements

Schedule 5     

Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 6     

Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 7     

Form of Seller’s Certificate (as to Seller’s Representations and Warranties)

Schedule 8     

Form of Seller’s FIRPTA Affidavit

Schedule 9     

Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)



--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

3000 PARK LANE, PITTSBURGH, NORTH FAYETTE TOWNSHIP, PENNSYLVANIA

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
20th day of July, 2010, by and between WELLS VAF – 3000 PARK LANE, LLC, a
Delaware limited liability company (“Seller”), and MATTESON REAL ESTATE
EQUITIES, INC., a California corporation (“Purchaser”).

W I T N E S S E T H

WHEREAS, Seller desires to sell to Purchaser certain improved real property
commonly known as “3000 Park Lane” located at 3000 Park Lane, Pittsburgh, North
Fayette Township, Allegheny County, Pennsylvania, together with certain related
personal and intangible property, and assign all of its rights as landlord in,
to and under the leases affecting such real property to Purchaser, and Purchaser
desires to purchase such real, personal and intangible property and assume such
leases;

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“Additional Earnest Money” shall mean the sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00 U.S.).

“Ancillary Closing Documents” shall mean, collectively, the Lease Assignment,
the Assignment and Assumption of Operating Agreements, the General Assignment,
and the Seller’s Certificate.

“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of Operating Agreements to be executed and delivered
by Seller and Purchaser at Closing in the form attached hereto as SCHEDULE 4.

“Basket Limitation” shall mean an amount equal to Fifty Thousand and No/100
Dollars ($50,000.00 U.S.).

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as



--------------------------------------------------------------------------------

 

SCHEDULE 3.

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the Commonwealth of Pennsylvania are authorized by
law or executive action to close.

“Cap Limitation” shall mean the sum of Three Hundred Sixty Thousand Seven
Hundred and No/100 Dollars ($360,700.00 U.S.).

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Commission Agreements” shall have the meaning ascribed thereto in
Section 4.1(f) hereof, as such agreements are more particularly described on
EXHIBIT “C” attached hereto and made a part hereof.

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

“Earnest Money” shall mean the Initial Earnest Money, together with the
Additional Earnest Money and any Extension Earnest Money actually paid by
Purchaser to Escrow Agent hereunder, and together with all interest which
accrues thereon as provided in Section 2.3(c) hereof. The Earnest Money and all
interest earned thereon while in Escrow shall be applied to the Purchase Price
at Closing.

“Effective Date” shall mean the date upon which Seller and Purchaser shall have
each delivered a fully executed counterpart of this Agreement to the other,
which date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, the Safe Drinking Water Act, the Clean
Air Act, the Occupational Safety & Health Act, any state and local environmental
law, all amendments and supplements to any of the foregoing and all regulations
and publications promulgated or issued pursuant thereto.

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at 200
Galleria Parkway, S.E., Suite 2060, Atlanta, Georgia 30339, Attention:
Ms. Judy A. Stillings.

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached

 

2



--------------------------------------------------------------------------------

hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

“Existing Survey” shall mean that certain ALTA Survey with respect to the Land
and the Improvements prepared by Mackin Engineering Company dated October 24,
2006, and last revised December 27, 2006.

“Extension Earnest Money” shall mean the sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00 U.S.) payable by Purchaser to Escrow Agent (and not
direct to Seller) in the event Purchaser elects to extend the Closing Date
pursuant to Section 2.6 hereof.

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
SCHEDULE 8.

“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(f)
hereof.

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” shall mean the sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00 U.S.).

“Inspection Period” shall mean the period expiring at 5:00 P.M. local Atlanta,
Georgia time on August 18, 2010.

“Intangible Property” shall mean all intangible property owned by Seller, if
any, and related to the Land and Improvements, including without limitation,
Seller’s rights and interests, if any, in and to the following (to the extent
assignable): (i) the name “3000 Park Lane”, (ii) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (iii) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; and (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality with respect to the Land
or Improvements.

“Land” shall mean that certain parcel comprising all of the Real Property
described on EXHIBIT “A” attached hereto located in Pittsburgh, North Fayette
Township, Allegheny

 

3



--------------------------------------------------------------------------------

County, Pennsylvania containing approximately Sixteen and 328/1000ths
(16.328) acres of real property, together with all rights, privileges and
easements appurtenant to said Land, and all right, title and interest of Seller
in and to any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Land. The Land shall include the
existing building containing approximately 105,315 square feet of leasable area
plus all ancillary improvements, including but not limited to any parking
facilities.

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
EXHIBIT “E” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement with the express written consent of
Purchaser.

“Lease Assignment” shall mean the form of assignment and assumption of Leases
and Security Deposits and obligations under the Commission Agreements to be
executed and delivered by Seller and Purchaser at the Closing in the form
attached hereto as SCHEDULE 2.

“List of Leases” shall mean EXHIBIT “E” attached to this Agreement and made a
part hereof.

“Losses” has the meaning ascribed thereto in Section 12.1 hereof.

“Major Tenant” shall mean the Connecticut General Life Insurance Company, a
Connecticut corporation.

“Major Tenant Estoppel Certificate” shall mean the certificate from the Major
Tenant under the Major Tenant Lease in substantially the form attached hereto as
EXHIBIT “H-1”.

“Major Tenant Lease” shall mean the lease (and amendments one through six
thereto) between Seller, as landlord, and the Major Tenant, as tenant.

“Management Agreement” shall have the meaning ascribed thereto in Section 4.1(f)
hereof and is more particularly described on EXHIBIT “C” attached hereto and
made a part hereof.

“Monetary Objection” or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust, security or financing agreement or similar
security instrument encumbering all or any part of the Property, (b) any
mechanic’s, materialman’s or similar lien (unless resulting from any act or
omission of Purchaser or any of its agents, contractors, representatives or
employees or any tenant of the Property), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges affecting all or
any portion of the Property which are delinquent, and (d) any judgment of record
or judgment lien against Seller in the county or other applicable jurisdiction
in which the Property is located.

“New Survey” shall mean the updated ALTA Survey of the Land referred to in
Section 3.4 below.

“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on EXHIBIT “G” attached hereto and made a part
hereof relating to the

 

4



--------------------------------------------------------------------------------

repair, maintenance or operation of the Land, Improvements or Personal Property
which will extend beyond the Closing Date, including, without limitation, all
equipment leases.

“Other Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(q) hereof.

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) such other title exceptions,
easements, restrictions and encumbrances that do not constitute Monetary
Objections and are approved in writing by Purchaser in Purchaser’s sole and
absolute discretion pursuant to Section 3.4 below.

“Personal Property” shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair and maintenance of the
Land and Improvements and situated thereon, as generally described on EXHIBIT
“B” attached hereto and made a part hereof, and all non-confidential books,
records and files (excluding any appraisals, internal budgets or strategic plans
for the Property, internal analyses, information regarding the marketing of the
Property for sale, submissions relating to Seller’s obtaining of corporate or
partnership authorization, Seller’s attorney work product and accountant work
product, attorney-client privileged documents, or other information in the
possession or control of Seller or Seller’s property manager which are
proprietary to Seller) relating to the Land and Improvements. The Personal
Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed by Seller to Purchaser subject to depletions,
replacements and additions in the ordinary course of Seller’s business.

“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities” has the meaning ascribed thereto in Section 12.1
hereof.

“Purchaser-Waived Breach” has the meaning ascribed thereto in Section 12.3
hereof.

“Purchaser’s Certificate” shall have the meaning ascribed thereto in
Section 5.2(d) hereof.

“Real Property” is described on EXHIBIT “A” attached hereto.

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which Closing occurs)
actually held by Seller with respect to any of the Leases.

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in substantially the form attached hereto
as SCHEDULE 6.

“Seller’s Certificate” shall mean the form of certificate to be executed,
acknowledged and delivered by Seller to Purchaser at the Closing with respect to
the truth and accuracy of Seller’s

 

5



--------------------------------------------------------------------------------

warranties and representations contained in this Agreement (modified and updated
as the circumstances require), in the form attached hereto as SCHEDULE 7.

“Surveys” (both Existing and New) shall have the meaning ascribed thereto in
Section 3.4 hereof.

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean the
certificates from the tenants (other than the Major Tenant) under the Leases
(other than the Major Tenant Lease) in substantially the form attached hereto as
EXHIBIT “H-2” provided, however, if any Lease (other than the Major Tenant
Lease) provides for the form or content of an estoppel certificate from the
tenant thereunder, the Tenant Estoppel Certificate with respect to such Lease
may be in the form as called for therein.

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under
the Leases to be paid by the landlord thereunder to or for the benefit of the
tenants thereunder which are in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.

“Tenant Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(p) hereof.

“Title Company” shall mean Chicago Title Insurance Company, 200 Galleria
Parkway, S.E., Suite 2060, Atlanta, Georgia 30339.

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Title Insurance Policy” shall mean an ALTA extended coverage owner’s policy of
title insurance based on the New Survey in form and substance acceptable to
Purchaser insuring that fee title to the Land and Improvements is vested in
Purchaser at Closing subject only to the Permitted Exceptions.

“Warranty Deed” shall mean the form of deed attached hereto as SCHEDULE 1.

ARTICLE 2.

PURCHASE AND SALE

2.1 Agreement to Sell and Purchase. Subject to and in accordance with the terms
and provisions of this Agreement, Seller agrees to sell and Purchaser agrees to
purchase, the following property (collectively, the “Property”):

(a) the Land;

 

6



--------------------------------------------------------------------------------

 

(b) the Improvements;

(c) all of Seller’s right, title and interest in and to the Leases, any
guarantees of the Leases and any Security Deposits;

(d) the Personal Property; and

(e) the Intangible Property.

2.2 Permitted Exceptions. The Property shall be conveyed subject solely to those
matters which are Permitted Exceptions.

2.3 Earnest Money.

(a) Within two (2) Business Days following the execution and delivery of this
Agreement by Seller and Purchaser, Purchaser shall deliver the Initial Earnest
Money to Escrow Agent by federal wire transfer, which Initial Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of this
Agreement and the Escrow Agreement. The Initial Earnest Money, the Additional
Earnest Money and the Extension Earnest Money, if applicable, shall be deposited
by Escrow Agent into a money market account with a national banking association
or other bank in the Atlanta, Georgia metropolitan area approved by Purchaser
and reasonably acceptable to Seller. All interest or other income shall be
earned for the account of Purchaser and shall be held, invested and disbursed
pursuant to this Agreement. Purchaser’s Federal Tax Identification Number is
94-3212892. The parties hereto mutually acknowledge and agree that time is of
the essence in respect of Purchaser’s timely deposit of the Initial Earnest
Money, the Additional Earnest Money and the Extension Earnest Money, if
applicable, with Escrow Agent. If Purchaser fails to timely deposit the Initial
Earnest Money, Additional Earnest Money or the Extension Earnest Money, if
applicable, with Escrow Agent, then, at the option of Seller, exercisable by
written notice to Purchaser and Escrow Agent, this Agreement shall terminate,
and no party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Initial Earnest Money, the Additional Earnest Money and
any Extension Earnest Money shall be earned for the account of Purchaser, and
shall be a part of the Earnest Money; and the Earnest Money hereunder shall be
comprised of the Initial Earnest Money, the Additional Earnest Money any
Extension Earnest Money and all such interest and other income.

2.4 Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
SIXTEEN MILLION NINE HUNDRED SEVEN THOUSAND NINE HUNDRED THIRTY TWO and 50/100
DOLLARS ($16,907,932.50 U.S.). At Seller’s election, in the event that Seller is
required to pay all or any portion of Tenant Inducement Costs payable to the
Major Tenant under the Major Tenant Lease prior to the Closing Date, the
Purchase Price shall be increased by the amount of the Tenant

 

7



--------------------------------------------------------------------------------

Inducement Costs actually paid to or on behalf of the Major Tenant under the
Major Tenant Lease by Seller prior to the Closing Date; provided, however, in no
event shall the Purchase Price be increased by more than One Million Five
Hundred Twenty Seven Thousand Sixty Seven and 50/100 Dollars ($1,527,067.50.
U.S.). Seller shall provide evidence to Purchaser of the amounts paid with
respect to such Tenant Inducement Costs. The Purchase Price shall be paid by
Purchaser to Seller at the Closing as follows:

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Escrow Agent,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this Agreement is
not received by Escrow Agent on or before the later of 3:00 p.m. local Atlanta,
Georgia time or in sufficient time for reinvestment on the Closing Date,
Purchaser shall reimburse Seller for loss of interest due to the inability to
reinvest Seller’s funds on the Closing Date, calculated at the rate of five
percent (5%) per annum (calculated on a per diem basis, using a 365-day year).
The provisions of the preceding sentence of this Section shall survive the
Closing.

2.5 Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Initial Earnest Money, Purchaser shall deliver
to Seller, concurrently with Purchaser’s execution and delivery of this
Agreement to Seller, Purchaser’s check, payable to the order to Seller, in the
amount of One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby
mutually acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article III below. Said
sum is in addition to and independent of any other consideration or payment
provided for in this Agreement, shall not be applicable to the Purchase Price
and is nonrefundable in all events.

2.6 Closing. The consummation of the sale by Seller and purchase by Purchaser of
the Property (the “Closing” or the “Closing Date”) shall be held on
September 16, 2010, as such Closing Date may be extended in accordance with the
provisions in the fourth sentence of this Section 2.6. Subject to the foregoing,
the Closing shall be administered through the offices of the Title Company, 200
Galleria Parkway, S.E., Suite 2060, Atlanta, Georgia 30339. The transaction
shall be closed with the concurrent delivery of the documents of title set forth
in Article 5 below and the payment of the Purchase Price. Notwithstanding the
foregoing, there shall be no requirement that Seller and Purchaser physically
meet for the Closing, and all documents and funds to be delivered at the Closing
shall be delivered to the Title Company at least one (1) Business Day prior to
Closing unless the parties hereto mutually agree otherwise. Purchaser shall have
the option to extend the Closing Date for a period of (15) days from the
originally scheduled Closing Date by providing written notice to Seller not less
than five (5) days prior to the originally scheduled Closing Date of its
election to the extend the Closing Date and by delivering to Escrow Agent the
Extension Earnest Money. In the event Purchaser elects to

 

8



--------------------------------------------------------------------------------

extend the Closing Date pursuant to this Section 2.6, references in this
Agreement to Closing Date shall be deemed to be the Closing Date as extended.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1 Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Purchaser and Purchaser’s employees,
representatives, officers, agents, contractors and consultants (collectively,
“Purchaser’s Agents”), at Purchaser’s sole cost and expense, shall be entitled
to: (i) enter the Property during normal business hours at Purchaser’s sole risk
and expense upon two (2) Business Days’ prior written notice to Seller, to
perform such inspections of the Property, and to make such other investigations,
studies, surveys, tests and reports as Purchaser may in its sole discretion
elect; provided, however, all such inspections and tests shall be nondestructive
in nature, and specifically shall not include any physically intrusive testing;
(ii) make investigations or inquiries of the City of Pittsburgh, the Township of
North Fayette, Allegheny County, and any other governmental agencies having
jurisdiction over the Property (collectively, the “Governmental Agencies”) with
respect to the status of zoning, building codes, applications, certificates of
occupancy, the assignability or transferability of any development rights,
permits or approvals and any other inquiries of such Governmental Agencies as
Purchaser may elect; (iii) review and investigate, to Purchaser’s satisfaction,
all applicable local, municipal, regional, state or federal statutes, laws,
codes, ordinances (including, without limitation, subdivision ordinances),
regulations, rules or requirements relating to any matter concerning the
Project, including, without limitation, zoning, subdivision, planning,
environmental matters, hazardous or toxic waste matters, and any covenants,
conditions and restrictions (“CC&Rs”); (iv) undertake an environmental phase I
site assessment, title review as Purchaser may elect to make or obtain, all at
Purchaser’s sole cost and expense; (v) interview any building engineers and
property managers during normal business hours; (vi) subject to the provisions
of Section 3.2 hereof, review the Leases and all files and records of Seller
relating to the Property during normal business hours and make copies thereof;
and (vii) review and approve the New Survey (collectively, “Purchaser’s
Inspection”). In the event that Purchaser’s phase I environmental report
indicates that phase II environmental testing is necessary, Purchaser shall have
the right to perform commercially reasonable phase II environmental testing.
Prior to commencing such phase II environmental testing, Purchaser shall provide
Seller with (i) written notice of its intent to conduct phase II environmental
testing, and (ii) a detailed scope of work which Purchaser’s environmental
consultant intends to conduct at the Property in connection with the phase II
environmental testing, including but not limited to the number, location and
depth of all borings and/or soil samples that Purchaser intends to take as part
of the phase II environmental testing (the “Phase II Notice”). In addition, if
requested in writing by Seller, Purchaser shall provide Seller with a copy of
its phase I environmental site assessment. Upon receipt of the Phase II Notice,
Seller shall have the right to review the scope of work set forth in the Phase
II Notice and to consult with its own environmental consultants. In the event
that Seller determines that the phase II environmental testing proposed by
Purchaser is not commercially reasonable, Seller shall, within three
(3) business days after receipt of the Phase II Notice, have the right (a) to
request that Purchaser modify the scope of work for the proposed phase II
environmental testing, or (b) if Purchaser does not agree to said modification,

 

9



--------------------------------------------------------------------------------

then to terminate this Agreement whereupon Escrow Agent shall return the Earnest
Money to Purchaser and except for those provisions of this Agreement which by
their express terms survive the termination of this Agreement, no party hereto
shall have any other or further rights or obligations under this Agreement.
Except to the extent requested by Seller in writing, Purchaser shall not, and
shall use commercially reasonable efforts to cause Purchaser’s Agents to not,
intentionally disclose the existence or non-existence of Hazardous Substances,
concerning the Property, or the violation or alleged violation of any
Environmental Laws affecting the Property to Seller or Seller’s employees,
consultants, agents or representatives. Purchaser agrees that Purchaser’s Agents
shall make no contact with and shall not interview any tenants, building
engineers or property managers of the Property without the express prior
approval of Seller, which approval shall not be unreasonably withheld, delayed
or conditioned. Purchaser’s Inspection shall be performed in such manner to
minimize any interference with the business of the tenants under the Leases at
the Property and, in each case, in compliance with Seller’s rights and
obligations as landlord under the Leases. Seller reserves the right to have a
representative present at the time of making any such inspection and tour and at
the time of any interviews with the tenants of the Property, the building
engineers or the property managers. Purchaser shall immediately restore the
Property to substantially its condition prior to such tests and inspections. If
Purchaser, in its sole discretion (and for any or no reason), determines that it
wishes to proceed with the purchase and sale of the Property, Purchaser shall
deliver written notice to Seller and the Escrow Agent on or before 3:00 p.m.
Atlanta, Georgia time on the last day of the Inspection Period (with such date
being the “Approval Date”) of its election to proceed under the terms of this
Agreement (the “Notice of Election to Proceed”) and shall deliver to Escrow
Agent the Additional Earnest Money. If Purchaser fails to deliver its Notice of
Election to Proceed and the Additional Earnest Money on a timely and
unconditional basis, then this Agreement shall be deemed to have automatically
terminated as of 3:00 p.m. on the Approval Date. Upon such termination, the
Escrow Agent shall deliver the Earnest Money to Purchaser promptly thereafter
and neither party shall have any further rights or liability to the other,
except as otherwise specifically provided in this Agreement.

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver copies of all reports, surveys and other information furnished to
Purchaser by third parties in connection with such inspections to Seller;
provided, however, that delivery of such copies and information shall be without
warranty or representation of any nature whatsoever, express or implied,
including, without limitation, any warranty or representation as to ownership,
accuracy, adequacy or completeness thereof or otherwise. This Section 3.1(b)
shall survive the termination of this Agreement.

(c) To the extent that Purchaser or any of Purchaser’s Agents damages or
disturbs the Property or any portion thereof, Purchaser shall return the same to
substantially the same condition which existed immediately prior to such damage
or disturbance. Purchaser hereby agrees to and shall indemnify, defend and hold
harmless Seller from and against any and all expense, loss or damage which
Seller may incur (including, without limitation, reasonable attorney’s fees
actually incurred) as a result of any act or omission of Purchaser or
Purchaser’s Agents, other than any expense, loss or damage to the extent arising
from any act or omission of Seller during any such inspection and other than any
expense, loss or damage resulting from the discovery or release of any Hazardous
Substances at the Property (other than Hazardous Substances brought on to the
Property by Purchaser or Purchaser’s Agents, or any release of

 

10



--------------------------------------------------------------------------------

Hazardous Substances resulting from the negligence of Purchaser or Purchaser’s
Agents). Said indemnification agreement shall survive the Closing and any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser’s consultants and contractors maintain commercial general
liability insurance in an amount not less than Two Million Dollars ($2,000,000),
combined single limit, and in form and substance adequate to insure against all
liability of Purchaser and the Purchaser’s Agents, respectively, and each of
their respective agents, employees and contractors, arising out of inspections
and testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or the Purchaser’s Agents, as the case may be, pursuant to this
Section 3.1.

3.2 Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records.

(a) Seller and Purchaser acknowledge and agree that all of the following either
have been or shall within two (2) Business Days of the Effective Date be
delivered or made available to Purchaser to the extent the same are in the
possession of Seller (and Purchaser further acknowledges that no additional
items are required to be delivered by Seller to Purchaser except as may be
expressly set forth in other provisions of this Agreement):

 

  (i)

Copies of current Property tax bills and assessor’s statements of current
assessed value.

 

  (ii)

Copies of all Property operating statements for the past twenty-four
(24) months, which operating statements shall not include any Seller specific
costs and expenses related solely to Seller’s depreciation, overhead and
administrative costs and expenses.

 

  (iii)

Copies of all Leases, guarantees, any amendments, letter agreements and written
correspondence related thereto in Seller’s or Seller’s property manager’s files
existing as of the Effective Date; provided, however, the copies of the written
correspondence shall be made available to Purchaser at Seller’s office or the
office of Seller’s property manager.

 

  (iv)

All Operating Agreements and the Management Agreement currently in place at the
Property.

 

  (v)

A copy of Seller’s (or its affiliate’s) current policy of title insurance with
respect to the Land and Improvements.

 

  (vi)

A copy of the Existing Survey.

 

  (vii)

Copies of Seller’s and the Major Tenant’s existing certificates of insurance
currently in effect for the Property.

 

11



--------------------------------------------------------------------------------

 

  (viii)

A current Rent Roll for the Property certified by an officer of Seller to be
true, correct and complete in all material respects as of the date set forth
therein.

 

  (ix)

A copy of the Zoning and Site Requirements Summary dated October 31, 2006
prepared by The Planning and Zoning Resource Corporation.

 

  (x)

A copy of the Preliminary Geotechnical Investigation dated November 22, 2006
prepared by Pennsylvania Soil and Rock Incorporated.

 

  (xi)

A copy of Seller’s existing Phase I Environmental Site Assessment for the
Property dated October 13, 2006 prepared by Base Consultants.

 

  (xii)

A copy of the Post Cleaning Fungal Assessments prepared by Professional Service
Industries, Inc., dated December 11, 2007; a copy of the Post Cleaning Fungal
Assessments prepared by Professional Service Industries, Inc., dated
December 17, 2007; a copy of the Post Cleaning Fungal Assessments prepared by
Professional Service Industries, Inc., dated January 9, 2008; and a copy of the
Post Cleaning Fungal Assessments prepared by Professional Service Industries,
Inc., dated January 15, 2008.

(b) From the Effective Date until the Closing Date or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at Seller’s office at 6200 The Corners Parkway, Suite 250, Norcross,
Georgia 30092, for the purpose of inspecting and (at Purchaser’s expense)
copying the same, including, without limitation, the materials listed below (to
the extent any or all of the same are in Seller’s possession), subject, however,
to the limitations of any confidentiality or nondisclosure agreement to which
Seller may be bound, and provided that Seller shall not be required to deliver
or make available to Purchaser any appraisals, property condition reports,
budgets, strategic plans for the Property, internal analyses, information
regarding the marketing of the Property for sale, submissions relating to
Seller’s obtaining of corporate authorization, attorney and accountant work
product, attorney-client privileged documents, or other information in the
possession or control of Seller or Seller’s property manager which Seller deems
proprietary. Purchaser acknowledges and agrees, however, that Seller makes no
representation or warranty of any nature whatsoever, express or implied, with
respect to the ownership, enforceability, accuracy, adequacy or completeness or
otherwise of any of such records, evaluations, data, investigations, reports,
cost estimates or other materials. If the Closing contemplated hereunder fails
to take place for any reason, Purchaser shall promptly return all copies of
materials copied from Seller’s books, records and files relating to the
Property. It is understood and agreed that Seller shall have no obligation to
obtain, commission or prepare any such books, records, files, reports or studies
not now in Seller’s possession. Subject to the foregoing, Seller agrees to make
available to Purchaser for

 

12



--------------------------------------------------------------------------------

inspection and copying, without limitation, the following books, records and
files relating to the Property, all to the extent the same are in Seller’s
possession:

 

  (i)

Tenant Information. Copies of the Leases and any financial statements or other
financial information of any tenants under the Leases (and the Lease guarantees
or guarantors, if any), written information relative to the tenants’ payment
histories, and tenant correspondence, to the extent Seller or Seller’s property
manager have the same in their possession;

 

  (ii)

Commission Agreements. Copies of all Commission Agreements;

 

  (iii)

Plans. All available construction plans and specifications and as-built drawings
in Seller’s or Seller’s property manager’s possession relating to the
construction, development, condition, repair and maintenance of the Property,
the Improvements and the Personal Property;

 

  (iv)

Permits; Licenses. Copies of any permits, licenses, approvals or other similar
documents in Seller’s or Seller’s property manager’s possession relating to the
use, occupancy or operation of the Property; and

 

  (v)

Operating Costs and Expenses. All available records of any operating costs and
expenses for the Property in Seller’s or Seller’s property manager’s possession.

3.3 Condition of the Property.

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property.

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller, and its partners, beneficial owners,
officers, directors, shareholders and employees from any present or future
claims and liabilities of any nature arising from or relating to the presence or
alleged presence of Hazardous Substances in, on, at, from, under or about the
Property or any adjacent property, including, without limitation, any claims
under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof. In addition,
Purchaser does hereby covenant and agree to defend, indemnify, and hold harmless
Seller and its partners, beneficial owners, officers, directors,

 

13



--------------------------------------------------------------------------------

shareholders and employees from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs or expenses of whatever kind or
nature, known or unknown, existing and future, including any action or
proceeding brought or threatened, or ordered by governmental authorities,
relating to any Hazardous Substances which may be placed, located or released on
the Property after the Closing Date. The terms and provisions of this
Section 3.3 shall survive the Closing hereunder. Anything contained in this
Agreement to the contrary notwithstanding, nothing herein shall be deemed to
release or relieve Seller from liability for (i) any act of fraud or intentional
misrepresentation by Seller in connection with this transaction, (ii) any breach
of or inaccuracy in the express representations and warranties made by Seller in
Section 4.1 below or in any of the documents to be executed by Seller at Closing
pursuant to this Agreement, or (iii) any breach of Seller’s covenants hereunder
or under any of the documents to be executed by Seller at Closing pursuant to
this Agreement, subject to Purchaser waiving such breach and electing to close
Escrow under the terms of this Agreement.

3.4 Title and Survey. Within two (2) Business Days after the execution of this
Agreement, Purchaser shall at Purchaser’s sole cost and expense order from the
Title Company a preliminary owner’s title commitment with respect to the
Property issued by the Title Company in favor of Purchaser (the “Title
Commitment”). Purchaser may request that the Title Company make copies of the
Title Commitment, and copies of all underlying recorded exceptions referenced in
the Title Commitment, available to Seller on the Title Company’s website.
Seller, at Seller’s cost and expense, shall arrange for the preparation of an
update of the Existing Survey to be delivered to Purchaser on or before five
(5) days following Purchaser’s receipt of the Title Commitment (the “New
Survey”). Purchaser shall have until the Business Day which is seven
(7) Business Days prior to the last day of the Inspection Period to give written
notice (the “First Title Notice”) to Seller of those objections which Purchaser
may have to any exceptions to title disclosed in the Title Commitment or in any
Survey or otherwise in Purchaser’s examination of title. From time to time at
any time after the First Title Notice and prior to the Closing Date, Purchaser
may give written notice of its objection to exceptions to title first appearing
of record after the effective date of any updated title commitment or matters of
survey reflected in the New Survey which were not reflected in the Existing
Survey or the initial Title Commitment. Seller shall have the right, but not the
obligation (except as to Monetary Objections affecting the Property which Seller
shall be obligated to remove as a covenant of Seller at Seller’s sole cost and
expense), to attempt to remove, satisfy or otherwise cure any exceptions to
title to which the Purchaser so objects. Within three (3) Business Days after
receipt of Purchaser’s First Title Notice or any objection notice by Purchaser
subsequent to Purchaser’s First Title Notice, Seller shall give written notice
to Purchaser informing Purchaser of Seller’s election with respect to such title
exceptions objected to by Purchaser (“Seller’s Title Response”). If Seller fails
to give Seller’s Title Response within such three (3) Business Day period,
Seller shall be deemed to have elected not to attempt to cure Purchaser’s
objections (other than Monetary Objections). If Seller elects to attempt to cure
any objections, Seller shall be entitled to one or more reasonable adjournments
of the Closing of up to but not beyond the thirtieth (30th) day following the
initial date set for the Closing to attempt such cure, but, except for Monetary
Objections, Seller shall not be obligated to expend any sums, commence any suits
or take any other action to effect such cure. Except as to Monetary Objections
affecting the Property, if Seller elects, or is deemed to have elected, not to
cure any title exceptions to which Purchaser has objected or if, after electing
to attempt to cure, Seller determines that it is unwilling or unable to remove,
satisfy or otherwise cure any such title exceptions, Purchaser’s sole remedy
hereunder in such event shall be either (i)

 

14



--------------------------------------------------------------------------------

to accept title to the Property subject to such title exceptions as if Purchaser
had not objected thereto and without reduction of the Purchase Price (in which
event such title exceptions shall become Permitted Exceptions) or (ii) to
terminate this Agreement within three (3) Business Days after receipt of written
notice from Seller either of Seller’s election not to attempt to cure any
objection or of Seller’s determination, having previously elected to attempt to
cure, that Seller is unable or unwilling to do so, or three (3) Business Days
after Seller is deemed hereunder to have elected not to attempt to cure such
objections (and upon any such termination, Escrow Agent shall return the entire
Earnest Money to Purchaser) and the parties shall be released from their
respective obligations under this Agreement, except as otherwise expressly
provided in this Agreement. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, Seller shall be obligated to cure or satisfy all
Monetary Objections affecting the Property at or prior to Closing, and Seller
may use the proceeds of the Purchase Price at Closing for such purpose. Only
those exceptions noted in the Title Commitment (and on any updates thereto) or
on the New Survey which Purchaser is willing to accept pursuant to this
Section 3.4 shall be included as Permitted Exceptions.

3.5 Operating Agreements. On or before ten (10) days prior to the expiration of
the Inspection Period, Purchaser will designate in a written notice to Seller
those Operating Agreements that are assignable by Seller which Purchaser will
assume at Closing and which Operating Agreements will be terminated by Seller at
Closing; provided, however, that Seller shall not be obligated to terminate, and
Purchaser shall assume Seller’s obligations arising from and after Closing
under, all Operating Agreements which cannot be terminated by Seller upon no
more than thirty (30) days prior notice or which can be terminated by Seller
only upon payment of a fee, premium, penalty or other form of early termination
compensation. Taking into account any credits or prorations to be made pursuant
to Article 5 hereof for payments coming due after Closing but accruing prior to
Closing, Purchaser will assume the obligations arising from and after the
Closing Date under those Operating Agreements which Purchaser has designated
will not be terminated. Seller, without cost to Purchaser, shall terminate at
Closing all Operating Agreements that are not so assumed. If Purchaser fails to
notify Seller in writing on or prior to the date which is ten (10) days prior to
the expiration of the Inspection Period of any Operating Agreements that
Purchaser does not desire to assume at Closing, Purchaser shall be deemed to
have elected to assume all such Operating Agreements and to have waived its
right to require Seller to terminate such Operating Agreements at Closing.

3.6 Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignees. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6 or
fails to deliver its Notice of Election to Proceed to Seller and the Escrow
Agent on or before 3:00 p.m. on the Approval Date as provided in Section 3.1
above, Escrow Agent shall pay the Initial Earnest Money to Purchaser, whereupon,
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement, no party hereto shall have any other
or further rights or obligations under this Agreement. If Purchaser fails to so
terminate this Agreement prior to the expiration of the Inspection Period,
Purchaser shall have no further right

 

15



--------------------------------------------------------------------------------

to terminate this Agreement pursuant to this Section 3.6. The parties
acknowledge that this Agreement shall not be void or voidable for lack of
mutuality.

3.7 Confidentiality. All information acquired by Purchaser or any Purchaser’s
Agents with respect to the Property, whether delivered by Seller or any of
Seller’s representatives or obtained by Purchaser as a result of its inspection
and investigation of the Property, examination of Seller’s books, records and
files in respect of the Property, or otherwise (collectively, the “Due Diligence
Material”) shall be used solely for the purpose of determining whether the
Property is suitable for Purchaser’s acquisition and ownership thereof and for
no other purpose whatsoever. The terms and conditions which are contained in
this Agreement and all Due Diligence Material which is not published, not public
knowledge or which is not available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser and Purchaser’s
prospective and actual counsel, accountants, professionals, consultants,
assignees, investors, attorneys and lenders who need to know the information for
the purpose of assisting Purchaser in evaluating the Property for Purchaser’s
potential acquisition thereof; provided however, that Purchaser shall have the
right to disclose any such information if required by applicable law or as may
be necessary in connection with any court action or proceeding with respect to
this Agreement. Purchaser shall and hereby agrees to indemnify and hold Seller
harmless from and against any and all loss, liability, cost, damage or expense
that Seller may suffer or incur (including, without limitation, reasonable
attorneys’ fees actually incurred) as a result of the unpermitted disclosure or
use of the Due Diligence Material to any individual or entity other than
appropriate representatives of Purchaser and Purchaser’s counsel, accountants,
professionals, consultants, assignees, investors, attorneys and lenders and/or
the use of any Due Diligence Material for any purpose other than as herein
contemplated and permitted. If Purchaser or Seller elects to terminate this
Agreement pursuant to any provision hereof permitting such termination, or if
the Closing contemplated hereunder fails to occur for any reason, Purchaser will
promptly return to Seller all Due Diligence Material in the possession of
Purchaser and any of its representatives, and destroy all copies, notes or
abstracts or extracts thereof, as well as all copies of any analyses,
compilations, studies or other documents prepared by Purchaser or for its use
(whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or threatened breach by Purchaser
or any of its representatives of this Section 3.9, Seller shall be entitled, in
addition to other available remedies, to an injunction restraining Purchaser or
its representatives from disclosing, in whole or in part, any of the Due
Diligence Material and any of the terms and conditions of this Agreement.
Nothing contained herein shall be construed as prohibiting or limiting Seller
from pursuing any other available remedy, in law or in equity, for such breach
or threatened breach. The provisions of this Section shall survive the Closing
and any earlier termination of this Agreement.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

 

16



--------------------------------------------------------------------------------

 

(a) Organization, Authorization and Consents. Seller is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware. Seller has the right, power and authority, and all required limited
liability company approvals, to enter into this Agreement and to convey the
Property in accordance with the terms and conditions of this Agreement, to
engage in the transactions contemplated in this Agreement and to perform and
observe the terms and provisions hereof.

(b) Action of Seller, Etc. Seller has taken all necessary limited liability
company action to authorize the execution, delivery and performance of this
Agreement, and upon the execution and delivery of any document to be delivered
by Seller on or prior to the Closing, this Agreement and such document shall
constitute the legal, valid and binding obligation and agreement of Seller,
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
security agreement, evidence of indebtedness or any other agreement or
instrument by which Seller is bound.

(d) Litigation. To Seller’s knowledge, Seller has received no written notice
that any investigation, action or proceeding is pending or, to Seller’s
knowledge, threatened, which (i) if determined adversely to Seller, would
materially and adversely affect the use or value of the Property, or
(ii) questions the validity, binding nature and enforceability of this Agreement
or any action taken or to be taken pursuant hereto, or (iii) involves
condemnation or eminent domain proceedings involving the Property or any portion
thereof.

(e) Existing Leases. To Seller’s knowledge, other than the Leases, Seller has
not entered into any contract or agreement with respect to the occupancy of the
Property or any portion or portions thereof which will be binding on Purchaser
after the Closing, the copies of the Leases heretofore delivered by Seller to
Purchaser are true, correct and complete copies thereof, and the Leases have not
been modified or amended except as evidenced by amendments similarly delivered
and constitute the entire agreement between Seller and the tenants thereunder.
Except as set forth on EXHIBIT “J” attached hereto and made a part hereof all
Tenant Inducement Costs and/or leasing commissions payable with respect to
tenants at the Property have been paid in full as of the Effective Date.

(f) Leasing Commissions. To Seller’s knowledge, there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and there are no
agreements currently in effect relating to the management and leasing of the
Property other than as disclosed on said EXHIBIT “C” (the “Management
Agreement”); and that all leasing commissions, brokerage fees and management

 

17



--------------------------------------------------------------------------------

fees accrued or due and payable under the Commission Agreements and the
Management Agreement, as of the date hereof and at the Closing have been or
shall be paid in full; and that upon the written request of Purchaser, Seller
shall terminate the Management Agreement as to the Property at Closing at no
cost to Purchaser. Notwithstanding anything to the contrary contained herein,
Purchaser releases Seller from any responsibility for the payment of all leasing
commissions payable for (A) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser, and (B) the renewal,
expansion or extension of any Leases existing as of the Effective Date and
exercised or effected after the Effective Date, and (C) the provisions of this
section shall survive the Closing.

(g) Taxes and Assessments. Except as may be set forth on EXHIBIT “I” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property, which are still pending.

(h) Environmental Matters. Except as may be set forth in the Due Diligence
Material or as otherwise disclosed in writing by Seller prior to the expiration
of the Inspection Period, Seller has received no written notification that any
governmental or quasi-governmental authority has determined that there are any
violations of any Environmental Law with respect to the Property, nor to
Seller’s knowledge has Seller received any written notice that any governmental
or quasi-governmental authority is contemplating an investigation of the
Property, with respect to a violation or suspected violation of any
Environmental Law.

(i) Compliance with Laws. To Seller’s knowledge, except as set forth on EXHIBIT
“F”, Seller has received no written notice alleging any violations of law,
municipal or county ordinances, or other legal requirements with respect to the
Property or any portion thereof where such violations remain outstanding.

(j) Easements and Other Agreements. To Seller’s knowledge, Seller has not
received any written notice of Seller’s default in complying with the terms and
provisions of any of the title exceptions, covenants, conditions, restrictions
or easements constituting a Permitted Exception.

(k) Other Agreements. To Seller’s knowledge, except for the Leases, the
Operating Agreements, the Commission Agreements, the Management Agreement and
the Permitted Exceptions, (i) there are no leases, Operating Agreements,
management agreements, brokerage agreements, leasing agreements or other
agreements or instruments in force or effect that grant to any person or any
entity any right, title, interest or benefit in and to all or any part of the
Property or any rights relating to the use, occupancy, operation, management,
maintenance or repair of all or any part of the Property which will survive the
Closing or be binding upon Purchaser other than those which Purchaser has agreed
in writing to assume prior to the expiration of the Inspection Period (or is
deemed to have agreed to assume) or which are terminable upon thirty (30) days
notice without payment of premium or penalty and (ii) there are no defaults
under any of the foregoing.

 

18



--------------------------------------------------------------------------------

 

(l) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(m) Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.

(n) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

(o) No Options to Purchase. Seller has not entered into any option agreements or
purchase agreements which would grant any party thereunder an operative,
effective and enforceable right to purchase the Property.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller’s
right to update such representations and warranties by written notice to
Purchaser and in Seller’s Certificate to be delivered pursuant to Section 5.1(g)
hereof. The representations and warranties of Seller set forth in this
Section 4.1 shall survive the Closing for a period of three hundred sixty five
(365) days following the Closing.

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants under the
Leases or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s Agents with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on behalf of Seller. Purchaser
will inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Property in its “as is” condition, “with all faults,” on the
Closing Date. The provisions of this Section shall survive the Closing until the
expiration of any applicable statute of limitations.

4.2 Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Tina Renee

 

19



--------------------------------------------------------------------------------

McCall, Vice President of Asset Management, who has been actively involved in
the management of Seller’s business in respect of the Property. There shall be
no personal liability on the part of the individual named above arising out of
any representations or warranties made herein or otherwise. The term “knowledge
of Seller” or “to Seller’s knowledge” shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, or any affiliate of Seller, or
to any other partner, beneficial owner, officer, director, agent, manager,
representative or employee of Seller, or any of their respective affiliates, or
to impose on the individual named above any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains.

4.3 Covenants and Agreements of Seller.

(a) Leasing Arrangements. During the pendency of this Agreement, provided
Purchaser does not elect to terminate this agreement, Seller will not enter into
any lease affecting the Property, or modify or amend in any respect, or
terminate, any of the existing Leases without Purchaser’s prior written consent
in each instance, which consent may be withheld in Purchaser’s sole and absolute
discretion. Each written request by Seller shall be accompanied by a copy of any
proposed modification or amendment of an existing Lease or of any new Lease that
Seller wishes to execute between the Effective Date and the Closing Date,
including, without limitation, a description of any Tenant Inducement Costs and
leasing commissions associated with any proposed renewal or expansion of an
existing Lease or with any such new Lease. If Purchaser fails to notify Seller
in writing of its approval or disapproval of any of the foregoing within three
(3) Business Days of Purchaser’s receipt of Seller’s written request, such
failure by Purchaser shall be deemed to be the disapproval by Purchaser. At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs,
leasing commissions or other expenses, including reasonable attorneys’ fees
actually incurred by Seller pursuant to a renewal or expansion of any existing
Lease or new Lease approved by Purchaser hereunder.

(b) New Contracts. During the pendency of this Agreement, provided Purchaser
does not elect to terminate this agreement, Seller will not enter into any
Operating Agreement or contract, or modify, amend, renew or extend any existing
Operating Agreement or contract, that will be an obligation affecting the
Property or any part thereof subsequent to the Closing without Purchaser’s prior
written consent in each instance, which Purchaser may withhold in its sole and
absolute discretion, except contracts entered into in the ordinary course of
business that are terminable without cause (and without penalty or premium) on
thirty (30) days (or less) notice.

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

(d) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain all insurance policies covering the Improvements
which are currently in force and effect.

(e) Tenant Estoppel Certificates. Seller shall use commercially reasonable
efforts to obtain and deliver to Purchaser, on or before the date which is five
(5) days prior to the

 

20



--------------------------------------------------------------------------------

expiration of the Inspection Period, the written Major Tenant Estoppel
Certificate in the form attached hereto as EXHIBIT “H-1” executed by the Major
Tenant and written Tenant Estoppel Certificates in the form attached hereto as
EXHIBIT “H-2” executed by each tenant under the Leases other than the Major
Tenant. The delivery of the executed Major Tenant Estoppel Certificate in the
form attached hereto as EXHIBIT “H-1” from the Major Tenant on or before the
date which is five (5) days prior to the expiration of the Inspection Period,
shall be an express condition precedent to Purchaser’s obligation to Close the
purchase and sale transaction under this Agreement. In the event that Seller is
unable to obtain and deliver to Purchaser the written Major Tenant Estoppel
Certificate on or before the date which is five (5) days prior to the expiration
of the Inspection Period, the Closing Date shall be extended by the number of
days that delivery of the Major Tenant Estoppel Certificate is delayed;
provided, however, in the event that that Seller is unable to deliver the Major
Tenant Estoppel Certificate prior to the expiration of the Inspection Period,
Purchaser may elect by written notice to Seller, prior to the expiration of the
Inspection Period, to (i) terminate this Agreement pursuant to Section 3.6
hereof, or (ii) extend the Inspection Period for the sole purpose of Seller’s
delivery of the Major Tenant Estoppel Certificate and such extended Inspection
Period shall be extended until the date which is five (5) days after Seller’s
delivery of the Major Tenant Estoppel Certificate. Subject to the condition that
Seller deliver the Major Tenant Estoppel, delivery of executed Tenant Estoppel
Certificates from the other tenants (other than the Major Tenant) shall be a
condition of Closing only to the extent set forth in Section 6.1(c) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificates (Seller having used commercially reasonable efforts
as set forth above) be a default of Seller hereunder.

4.4 Representations and Warranties of Purchaser. Purchaser makes the following
representations and warranties to Seller:

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing corporation under the laws of the State of California.
Purchaser has the right, power and authority, and all corporate approvals, to
enter into this Agreement and to purchase the Property in accordance with the
terms and conditions of this Agreement, to engage in the transactions
contemplated in this Agreement and to perform and observe the terms and
provisions hereof.

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
legal, valid and binding obligation and agreement of Purchaser, enforceable
against Purchaser in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, security agreement, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.

 

21



--------------------------------------------------------------------------------

 

(d) Litigation. To the Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or, to Purchaser’s knowledge,
threatened, which questions the validity of this Agreement or any action taken
or to be taken pursuant hereto.

All references in this Agreement to the “knowledge of Purchaser” or “to
Purchaser’s knowledge” shall refer only to the actual knowledge of Duncan
Matteson, Chief Executive Officer of Purchaser. There shall be no personal
liability on the part of the individual named above arising out of any
representations or warranties made herein or otherwise. The term “knowledge of
Purchaser” or “to Purchaser’s knowledge” shall not be construed, by imputation
or otherwise, to refer to the knowledge of Purchaser or to any affiliate of
Purchaser, or to any partner, beneficial owner, officer, director, agent,
manager, representative or employee of Purchaser, or any of their respective
affiliates, or to impose on the individual named above any duty to investigate
the matter to which such actual knowledge, or absence of thereof, pertains. The
representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(d) hereof. The representations and warranties as Purchaser set forth
in this Section 4.4 shall survive the Closing for a period of three hundred
sixty-five (365) days.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1 Seller’s Closing Deliveries. For and in consideration of, and as a condition
precedent to Purchaser’s delivery to Seller of the Purchase Price, Seller shall
obtain or execute and deliver to Purchaser at or prior to Closing the following
documents (collectively, “Seller’s Closing Documents”), all of which shall be
originals duly executed, acknowledged and notarized where required by Seller:

(a) Warranty Deed. A special warranty deed to the Land and Improvements, in the
form attached hereto as SCHEDULE 1 (the “Warranty Deed”), subject only to the
Permitted Exceptions, and executed, acknowledged and sealed by Seller. The legal
description of the Land set forth in said Warranty Deed shall be based upon and
conform to the legal description contained in Seller’s vesting deed; provided,
however if requested by Purchaser, Seller shall deliver a quitclaim deeds to the
Land and Improvements (or any portion or portions thereof) based upon the legal
description set forth in the New Survey in form and substance reasonably
satisfactory to Seller, and executed, acknowledged and sealed by Seller;

(b) Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as SCHEDULE 3 (the “Bill of Sale”), without warranty as to the title or
condition of the Personal Property;

(c) Lease Assignment. Two (2) counterparts of the Lease Assignment and, to the
extent required elsewhere in this Agreement, the obligations of Seller under the
Commission Agreements in the form attached hereto as SCHEDULE 2 (the “Lease
Assignment”), executed, acknowledged and sealed by Seller;

 

22



--------------------------------------------------------------------------------

 

(d) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements in the form attached
hereto as SCHEDULE 4, executed, acknowledged and sealed by Seller;

(e) General Assignment. An assignment of the Intangible Property in the form
attached hereto as SCHEDULE 5 (the “General Assignment”), executed, acknowledged
and sealed by Seller;

(f) Seller’s Affidavit. An owner’s affidavit substantially in the form attached
hereto as SCHEDULE 6 (“Seller’s Affidavit”), stating that there are no known
boundary disputes with respect to the Property, that there are no parties in
possession of the Property other than Seller and the tenants under the Leases,
that there are no brokers except as disclosed herein, that any improvements or
repairs made by, or for the account of, or at the instance of Seller to or with
respect to the Property within ninety (90) days prior to the Closing have been
paid for in full (or that adequate provision has been made therefore to the
reasonable satisfaction of the Title Company), and including such other matters
as may be required by the Title Company;

(g) Seller’s Certificate. A certificate in the form attached hereto as SCHEDULE
7 (“Seller’s Certificate”);

(h) FIRPTA Certificate. A FIRPTA Certificate in the form attached hereto as
SCHEDULE 8;

(i) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser and the Title Company to establish that this Agreement, the
transactions contemplated herein, and the execution and delivery of the
documents required hereunder, are duly authorized, executed and delivered;

(j) Settlement Statement. A settlement statement prepared by Escrow Agent
setting forth the amounts to be paid by or on behalf of and/or credited to each
of Purchaser and Seller pursuant to this Agreement;

(k) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

(l) Certificates of Occupancy. To the extent the same are in Seller’s
possession, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;

(m) Leases. Original To the extent the same are in Seller’s possession, original
executed counterparts of the Leases (including any and all amendments thereto
and any guarantees relating thereto), provided that Seller shall deliver to
Purchaser the original of the Sixth Amendment to Lease;

(n) Tenant Estoppel Certificates. The original Major Tenant Estoppel Certificate
executed by the Major Tenant and all other originally executed Tenant Estoppel
Certificates as may be in Seller’s possession from the other tenants under the
Leases;

 

23



--------------------------------------------------------------------------------

 

(o) Operating Agreements. To the extent the same are in Seller’s possession,
original executed counterparts of all of the Operating Agreements being assumed
by Purchaser at Closing;

(p) Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under each
Lease informing each such tenant of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller’s interest in the Lease and
the Security Deposits and directing that all rent and other sums payable for
periods after the Closing under such Lease shall be paid as set forth in said
notices;

(q) Notices of Sale to Service Contractors, Leasing Agents and Manager. Seller
shall send to each service provider and leasing agent under the Operating
Agreements, Commission Agreements and the Management Agreement (as the case may
be) assumed by Purchaser informing such service provider, leasing agent or
manager (as the case may be) of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller’s obligations under the Operating
Agreements, Commission Agreements and Management Agreement arising after the
Closing Date (the “Other Notices of Sale”) and directing that all future
statements or invoices for services under such Operating Agreements, Commission
Agreements and/or Management Agreement for periods after the Closing be directed
to Seller or Purchaser as set forth in said notices;

(r) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in Seller’s possession; and

(s) Other Documents. Such other documents as shall be reasonably requested by
Purchaser’s counsel and/or Purchaser’s title insurer to effectuate the purposes
and intent of this Agreement.

5.2 Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents (collectively, “Purchaser’s
Closing Documents”), all of which shall be originals duly executed, acknowledged
and notarized where required by Purchaser:

(a) Lease Assignment. Two (2) counterparts of the Lease Assignment, executed,
acknowledged and sealed by Purchaser;

(b) Assignment and Assumption of Operating Agreements. Two counterpart originals
of the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser.

 

24



--------------------------------------------------------------------------------

 

(c) General Assignment. Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 10 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;

(e) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(p) hereof;

(f) Notices of Sale to Service Contractors, Leasing Agents and Manager. The
Other Notices of Sale, as contemplated in Section 5.1(q) above;

(g) Settlement Statement. A settlement statement prepared by Escrow Agent
setting forth the amounts to be paid by or on behalf of and/or credited to each
of Purchaser and Seller pursuant to this Agreement; and

(h) Other Documents. Such other documents as shall be reasonably requested by
Seller’s counsel to effectuate the purposes and intent of this Agreement.

5.3 Closing Costs. Seller and Purchaser shall split equally the cost of the
documentary stamps or transfer taxes imposed by the Commonwealth of
Pennsylvania, North Fayette Township or Allegheny County, upon the conveyance of
the Property pursuant hereto. Seller shall pay all costs and expenses incurred
in obtaining the New Survey, all recording fees for the Warranty Deed and for
all documents required to be recorded to remove Monetary Objections and title
exceptions and encumbrances objected to by Purchaser pursuant to Section 3.4
above and the attorneys’ fees of Seller, the brokerage commission due Seller’s
Broker, and all other costs and expenses incurred by Seller in closing and
consummating the purchase and sale of the Property pursuant hereto. Purchaser
shall pay the cost of the title insurance premium for the Title Insurance
Policy, and title examination fees, all recording fees on all instruments to be
recorded in connection with this transaction other than as set forth in the
immediately preceding sentence, the attorneys’ fees of Purchaser, and all other
costs and expenses incurred by Purchaser in the performance of Purchaser’s due
diligence inspection of the Property and in closing and consummating the
purchase and sale of the Property pursuant hereto.

5.4 Prorations and Credits. The items in this Section 5.4 shall be adjusted and
prorated between Seller and Purchaser as of 11:59 P.M. on the day preceding the
Closing, based upon the actual number of days in the applicable month or year:

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

 

25



--------------------------------------------------------------------------------

 

(b) Reproration of Taxes. Within thirty (30) days after receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such items charged to or received by the parties for the year or other
applicable tax period. Purchaser and Seller shall make the appropriate adjusting
payment between them within thirty (30) days after presentment of the
calculation as to the reproration and appropriate back-up information. The
provisions of this Section 5.4(b) shall survive the Closing for a period of one
(1) year after the Closing Date.

(c) Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the tenants under the Leases (and any new lease entered into in accordance
with the terms of this Agreement) shall be prorated as of the Closing Date and
be adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and delivered to Purchaser for Purchaser’s review and
approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Leases (and any such new lease) received as of the Closing Date so
that at Closing Seller will receive monthly basic rent payments through the day
prior to the Closing Date and so that Seller will receive reimbursement for all
expenses paid by Seller through the day prior to the Closing Date for which
Seller is entitled to reimbursement under the Leases (including, without
limitation, Taxes) (such expenses shall be reasonably estimated if not
ascertainable as the Closing Date and then shall be re-adjusted as provided in
(g) below when actual amounts are determined), and so that the excess, if any,
is credited to Purchaser. Purchaser agrees to pay to Seller, upon receipt, any
rents or other payments by the tenants under the Leases with respect to the
Property that apply to periods prior to Closing but which are received by
Purchaser after Closing; provided, however, that any rents or other payments by
such tenants received by Purchaser after Closing shall be applied first to any
current amounts then owed to Purchaser by such tenants, with the balance, if
any, paid over to Seller to the extent of delinquencies existing on the date of
Closing to which Seller is entitled. It is understood and agreed that Purchaser
shall not be legally responsible to Seller for the collection of any rents or
other charges payable with respect to the Leases of Seller or any portion
thereof which are delinquent or past due as of the Closing Date but that
Purchaser shall exercise its commercially reasonable efforts to collect the
same, but without any obligation to seek eviction of the tenants or terminate
any Lease; but Purchaser agrees that Purchaser shall send monthly notices for a
period of three (3) consecutive months in an effort to collect any rents and
charges not collected as of the Closing Date. The provisions of this
Section 5.4(c) shall survive the Closing.

(d) Tenant Inducement Costs. Set forth on EXHIBIT “J” attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller and Purchaser recognize and agree that the Purchase Price
has been reduced by the amount of the Tenant Inducement Costs and leasing
commissions payable to the Major Tenant pursuant to the Major Tenant Lease. In
the event that Seller shall be required to pay all or any portion of such Tenant
Inducement Costs and leasing commissions prior to the Closing Date, the Purchase
Price shall be increased pursuant to Section 2.4 of this Agreement. If said
amounts have not been paid in full on or before Closing Purchaser shall assume
the obligation to pay amounts payable after Closing. Except as may be
specifically provided to the contrary elsewhere in this Agreement,

 

26



--------------------------------------------------------------------------------

Purchaser shall be responsible for the payment of all Tenant Inducement Costs
and leasing commissions which become due and payable (whether before or after
Closing) (i) as a result of any renewals or extensions or expansions of existing
Leases approved or deemed approved by Purchaser in accordance with
Section 4.3(a) hereof between the Effective Date and the Closing Date and under
any new Leases, approved by Purchaser in accordance with said Section 4.3(a),
and (ii) all Tenant Inducement Costs and leasing commissions that first become
due and payable after Closing. The provisions of this Section 5.4(e) shall
survive the Closing.

(e) Security Deposits. Purchaser shall receive at Closing a credit for Security
Deposits (if any) transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller at Closing.

(f) Other Expenses. Any personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges and normally
prorated operating expenses actually paid or payable as of the Closing Date
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, liens and charges which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Leases (where such
fiscal year(s) include(s) the Closing Date), Seller and Purchaser shall, upon
the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due to or from tenants for
periods prior to the Closing Date. All prorations shall be made based on the
number of calendar days in such year or month, as the case may be. The
provisions of this Section 5.4(f) shall survive the Closing.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1 Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(g) hereof);

(c) At Closing, the Title Company must be irrevocably committed to issue the
Title Insurance Policy to Purchaser;

 

27



--------------------------------------------------------------------------------

 

(d) The Major Tenant Estoppel Certificate executed by the Major Tenant shall
have been delivered to Purchaser on or before the date which is five (5) days
prior to the expiration of the Inspection Period in accordance with the terms of
Section 4.3(c) hereof, with such estoppel certificate to be in the form attached
hereto as EXHIBIT “H-1” and otherwise in form and substance acceptable to
Purchaser. The delivery of said Major Tenant Estoppel Certificate shall be a
condition of Purchaser’s obligation to Close, but the failure or inability of
Seller to obtain and deliver said Major Tenant Estoppel Certificate from the
Major Tenant or any other Tenant Estoppel Certificate from any other tenant,
Seller having used commercially reasonable efforts to obtain the same from such
tenant(s) under the Leases, shall not constitute a default by Seller under this
Agreement.

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

6.2 Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement;

(c) Purchaser shall have executed, acknowledged and notarized where required and
delivered into Escrow for delivery by Escrow Agent to Seller at Closing, as
appropriate, all of the Purchaser’s Closing Documents; and

(d) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1 Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will

 

28



--------------------------------------------------------------------------------

receive (and Seller will assign to Purchaser at the Closing Seller’s rights
under insurance policies to receive) any insurance proceeds (including any rent
loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and assume responsibility for
such repair, and Purchaser shall receive a credit at Closing for any deductible,
uninsured or coinsured amount under said insurance policies. For purposes of
this Agreement, the term “immaterial damage or destruction” shall mean such
instances of damage or destruction: (i) which can be repaired or restored at a
cost of $500,000.00 or less; (ii) which can be restored and repaired within one
hundred eighty (180) days from the date of such damage or destruction; and
(iii) which are not so extensive as to allow the Major Tenant to terminate its
Lease on account of such damage or destruction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) Business Days after Purchaser is notified by Seller of such damage or
destruction (and if necessary the Closing Date shall be extended to give
Purchaser the full 10-Business Day period to make such election): (i) terminate
this Agreement, whereupon Escrow Agent shall immediately return the Earnest
Money to Purchaser, or (ii) proceed to close under this Agreement, receive (and
Seller will assign to Purchaser at the Closing Seller’s rights under insurance
policies to receive) any insurance proceeds (including any rent loss insurance
applicable to the period on or after the Closing Date) due Seller as a result of
such damage or destruction (less any amounts reasonably expended for restoration
or collection of proceeds) and assume responsibility for such repair, and
Purchaser shall receive a credit at Closing for any deductible amount under said
insurance policies. If Purchaser fails to deliver to Seller notice of its
election within the period set forth above, Purchaser will conclusively be
deemed to have elected to proceed with the Closing as provided in clause (ii) of
the preceding sentence. If Purchaser elects clause (ii) above, Seller will
exercise its commercially reasonable best efforts to cooperate with Purchaser
after the Closing to assist Purchaser in obtaining the insurance proceeds from
Seller’s insurers. For purposes of this Agreement “material damage or
destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

7.2 Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” means such instances of Taking of the Property: (i) which do
not result in a taking of any portion of the building structure of the building
occupied by tenants on the Property; (ii) which do not result in a decrease in
the number of parking spaces at the Property (taking into account the number of
additional parking spaces that can be provided within one hundred eighty
(180) days of such Taking) or unimpeded pedestrian and vehicular access to and
from the Property; and (iii) which are not so extensive as to allow either of
the tenants under the Leases to terminate their respective Leases or abate or
reduce rent payable thereunder (unless business loss or rent

 

29



--------------------------------------------------------------------------------

insurance (subject to applicable deductibles) or condemnation award proceeds
shall be available in the full amount of such abatement or reduction, and
Purchaser shall receive a credit at Closing for such deductible amount) on
account of such Taking.

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking” means all instances
of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser has not elected to terminate this
Agreement as provided in this Section 7.2, and provided that the Inspection
Period has expired, (i) Purchaser shall thereafter be permitted to participate
in the proceedings as if Purchaser were a party to the action, and (ii) Seller
shall not settle or agree to any award or payment pursuant to condemnation,
eminent domain, or sale in lieu thereof without obtaining Purchaser’s prior
written consent thereto in each case.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1 Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than (i) the default of Seller, (ii) failure of a condition to
Purchaser’s obligation to close, or (iii) the exercise by Purchaser of an
express right of termination granted herein, Seller shall be entitled, as its
sole remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of Seller’s probable loss in the
event of default by Purchaser. Seller’s retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller’s sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser’s liability for Purchaser’s
obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this Agreement or for
Purchaser’s obligation to pay to Seller all attorneys’ fees and costs of Seller
to enforce the provisions of this Section 8.1.

 

30



--------------------------------------------------------------------------------

Purchaser hereby waives and releases any right to (and hereby covenants that it
shall not) sue Seller or seek or claim a refund of said Earnest Money (or any
part thereof) on the grounds it is unreasonable in amount and exceeds Seller’s
actual damages or that its retention by Seller constitutes a penalty and not
agreed upon and reasonable liquidated damages.

 

    

/s/ KAH

    

/s/ DLM

       

Seller’s Initials

    

Buyer’s Initials

  

8.2 Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Notwithstanding the foregoing, if after
the Effective Date, Seller has conveyed title to the Property to another party
or intentionally and knowingly taken any other action to defeat the remedy of
specific performance, Purchaser shall be entitled to seek actual damages from
Seller not to exceed Seven Hundred Thousand and No/100 Dollars ($700,000.00
U.S.). Except as expressly provided to the contrary in this Section 8.2,
Purchaser expressly waives its rights to seek damages in the event of the
default of Seller hereunder. Purchaser shall be deemed to have elected to
terminate this Agreement and to receive a return of the Earnest Money from
Escrow Agent if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction on or before sixty (60) days following the
date upon which the Closing was to have occurred.

ARTICLE 9.

ASSIGNMENT

9.1 Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by either party without
the written consent of the other party. Notwithstanding the foregoing to the
contrary, this Agreement and Purchaser’s rights hereunder (including, without
limitation, Purchaser’s rights to enforce Seller’s representations, warranties
and covenants against Seller) may be transferred and assigned without Seller’s
consent to any business entity, entities or person(s) in which the Purchaser is
a member or manager. Any assignee or transferee under any such assignment or
transfer by Purchaser as to which Seller’s written consent has been given or as
to which Seller’s consent is not required hereunder shall expressly assume all
of Purchaser’s duties, liabilities and obligations under this Agreement by
written instrument delivered to Seller as a condition to the effectiveness of
such assignment or transfer. No assignment or transfer shall relieve the
original Purchaser of any duties or obligations hereunder, and the written
assignment and assumption instrument shall expressly so provide.

 

31



--------------------------------------------------------------------------------

 

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1 Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to CB Richard Ellis, Inc. (“Broker”) pursuant
to a separate agreement between Seller and Broker. Broker is representing Seller
in this transaction. Broker has joined in the execution of this Agreement for
the purpose of acknowledging and agreeing that no real estate commission shall
be earned by it or due it if the transaction contemplated herein does not close
for any reason whatsoever. Broker acknowledges and agrees that it shall look
solely to Seller, and not to Purchaser, for the payment of such commission, and
Broker hereby waives and releases any present or future claims against Purchaser
for the payment of such commission. In addition, Broker (upon receipt of its
brokerage commission) agrees to execute and deliver to Seller and Purchaser at
the Closing a release and waiver of any claim Broker may have against Purchaser
or the Property. Broker shall and does hereby indemnify and hold Purchaser and
Seller harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys’ fees actually incurred and costs of
litigation, Purchaser or Seller shall ever suffer or incur because of any claim
by any agent, salesman, or broker, whether or not meritorious, for any fee,
commission or other compensation with regard to this Agreement or the sale and
purchase of the Property contemplated hereby, and arising out of any acts or
agreements of Broker. Seller shall and does hereby indemnify and hold Purchaser
harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys’ fees actually incurred and costs of
litigation, Purchaser shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Broker. Likewise, Purchaser shall and
does hereby indemnify and hold Seller free and harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorneys’
fees actually incurred and costs of litigation, Seller shall ever suffer or
incur because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with respect to this
Agreement or the sale and purchase of the Property contemplated hereby and
arising out of the acts or agreements of Purchaser. This Section 10.1 shall
survive the Closing or any earlier termination of this Agreement.

ARTICLE 11.

MISCELLANEOUS

11.1 Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission or other
electronic transmission, or sent by U.S. registered or certified mail, return
receipt requested, postage prepaid, to the addresses or facsimile numbers set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:

 

32



--------------------------------------------------------------------------------

 

PURCHASER:

 

Matteson Real Estate Equities, Inc.

One Lagoon Drive, Suite 200

Redwood City, California 94065

Attention:        James A. Blake,

          Executive Vice President

Facsimile:        (650) 802-1811

with a copy to:

 

Carr McClellan Ingersoll Thompson & Horn

Professional Law Corporation

216 Park Road

Burlingame, California 94010

Attention:        S. Kendall Patton

Facsimile:        (650) 342-7685

SELLER:

 

Wells VAF – 3000 Park Lane, LLC

6200 The Corners Parkway, Suite 250

Norcross, Georgia 30092

Attention:        Mr. Parker Hudson

Facsimile:        (770) 243-8692

with a copy to:

 

McGuire Woods LLP

Suite 2100

1170 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attention:        John T. Grieb

Facsimile:        (404) 443-5762

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 5:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered. Any
notice may be given by a party’s attorney.

11.2 Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.

11.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

33



--------------------------------------------------------------------------------

 

11.4 Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Seller and Purchaser will each have the right
to approve the press release of the other party issued in connection with the
Closing, which approval may not be unreasonably withheld or delayed. No party
may record this Agreement or any notice hereof.

11.5 Discharge of Obligations. The acceptance by Purchaser of Seller’s Warranty
Deed hereunder shall be deemed to constitute the full performance and discharge
of each and every warranty and representation made by Seller and Purchaser
herein and every agreement and obligation on the part of Seller and Purchaser to
be performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

11.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

11.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

11.8 Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to each of the respective tenants under the
Leases and the Other Notices of Sale to each service provider, leasing agent and
manager, the obligations under whose respective Operating Agreements, Commission
Agreements and/or Management Agreement Purchaser has assumed at Closing. The
provisions of this Section shall survive the Closing.

11.9 Access to Records Following Closing. Purchaser agrees that for a period of
two (2) years following the Closing, Seller shall have the right during regular
business hours, on five (5) days’ written notice to Purchaser, to examine and
review at Purchaser’s office (or, at Purchaser’s election, at the Property), the
books and records relating to the ownership and operation of the Property prior
to the Closing which were delivered by Seller to Purchaser at the Closing.
Likewise, Seller agrees that for a period of two (2) years following the
Closing, Purchaser shall have the right during regular business hours, on five
(5) days’ written notice to Seller, to examine and review at Seller’s office,
all books, records and files, if any, retained by

 

34



--------------------------------------------------------------------------------

Seller relating to the ownership and operation of the Property by Seller prior
to the Closing. The provisions of this Section shall survive the Closing.

11.10 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each Section are for convenience only, and do not
add to or subtract from the meaning of the contents of each Section. This
Agreement shall be construed and interpreted under the laws of the Commonwealth
of Pennsylvania. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

11.11 Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

11.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

11.13 Further Assurances. Purchaser and Seller each agree to execute and deliver
such other documents and instruments (including, without limitation, additional
escrow instructions in conformity with this Agreement), and to take such other
actions as may reasonably be required and which may be necessary to consummate
this transaction and to otherwise effectuate the agreements of the parties
hereto; provided that such additional documents, instruments or actions do not
impose upon the parties any obligations, duties, liabilities or responsibilities
which are not expressly provided for in this Agreement.

11.14 Tax Deferred Exchange. In the event that Seller wishes to enter into a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended, and the treasury regulations promulgated thereunder (“1031
Exchange”) for the Property, or Purchaser wishes to enter into a 1031 Exchange
with respect to property owned by Purchaser in connection with this transaction,
each of the parties agrees to cooperate with the other party in connection with
such exchange, including the execution of such documents as may be reasonably

 

35



--------------------------------------------------------------------------------

necessary to complete the exchange, including, but not limited to, executing and
delivering a consent of an assignment to a qualified exchange intermediary of
rights (but not obligations) under this Agreement; provided that: (a) the other
party will not be obligated to delay the Closing; (b) all additional costs in
connection with the exchange will be borne by the party requesting the exchange;
(c) the other party will not be obligated to execute any note, contract, deed or
other document providing for any personal liability which would survive the
exchange; and (d) the other party will not take title to any property other than
the Property. Any risk that such an exchange or conveyance might not qualify as
a tax-deferred transaction shall be borne solely by the party seeking to
effectuate the same, and each party acknowledges that the other has not
provided, and will not provide, any tax, accounting, legal or other advice
regarding the efficacy of any attempt to structure the transaction as a 1031
Exchange. It is understood that a party’s rights and obligations under this
Agreement may be assigned to a third party intermediary to facilitate the
exchange. Each party hereby agrees to save, protect, defend, indemnify and hold
the other harmless from any and all losses, costs, claims, liabilities,
penalties and expenses, including, without limitation, reasonable attorneys’
fees, fees of accountants and other experts, and costs of any judicial or
administrative proceeding or alternative dispute resolution to which the other
may be exposed, due to any attempt to structure the transaction as a 1031
Exchange.

ARTICLE 12.

INDEMNIFICATION

12.1 Indemnification by Seller. Following the Closing and subject to Sections
12.3 and 12.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, members, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, “Purchaser-Related Entities”) harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

12.2 Indemnification by Purchaser. Following the Closing and subject to Sections
12.3 and 12.4, Purchaser (and Purchaser’s assignees to whom any rights of
Purchaser are assigned pursuant to Section 9.1 hereof) shall indemnify and hold
Seller, its affiliates, and partners, and the partners, shareholders, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, “Seller-Related Entities”) harmless from any and all Losses
arising out of, or in any way relating to, (a) any breach of any representation
or warranty by Purchaser contained in this Agreement or in any Closing Document,
and (b) any breach of any covenant of Purchaser contained in this Agreement
which survives the Closing or in any Closing Documents.

12.3 Limitations on Indemnification. Notwithstanding the foregoing provisions of
Section 12.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 12.1 above exceeds the Basket Limitation and, in

 

36



--------------------------------------------------------------------------------

such event, Seller shall be responsible for the entire amount including all
amounts representing the Basket Limitation, (b) in no event shall the liability
of Seller with respect to the indemnification provided for in Section 12.1 above
exceed in the aggregate the Cap Limitation, (c) if prior to the Closing,
Purchaser obtains knowledge of any inaccuracy or breach of any representation,
warranty or covenant of Seller contained in this Agreement (a “Purchaser-Waived
Breach”) and nonetheless proceeds with and consummates the Closing, then
Purchaser and any Purchaser-Related Entities shall be deemed to have waived and
forever renounced any right to assert a claim for indemnification under this
Article 12 for, or any other claim or cause of action under this Agreement, at
law or in equity on account of any such Purchaser-Waived Breach, and
(d) notwithstanding anything herein to the contrary, the Basket Limitation and
the Cap Limitation shall not apply with respect to Losses suffered or incurred
as a result of breaches of any covenant or agreement of Seller set forth in
Section 5.3, Section 5.4, Section 8.2 or Section 10.1 of this Agreement, but
subject, however to any applicable limitations set forth in such Sections of
this Agreement.

12.4 Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive until the date which is three
hundred sixty five (365) days after the Closing, unless a longer survival period
is expressly provided for in this Agreement, or unless prior to the date which
is three hundred sixty five (365) days after the Closing, Purchaser or Seller,
as the case may be, delivers written notice to the other party of such alleged
breach specifying with reasonable detail the nature of such alleged breach and
files an action with respect thereto within sixty (60) days after the giving of
such notice.

12.5 Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 12.

12.6 Zoning and other Ordinances. Based solely on that certain Zoning
Certification Letter dated October 9, 2006 from the Township of North Fayette,
Seller warrants that: the Property has the following Zoning Classification B-2
General Business Zoning District; the present use is in compliance with that
Zoning Classification; and there exists no notice of any uncorrected violations
of ordinances presently applicable to the Property in its current undeveloped
condition.

12.7 Sewage. The Pennsylvania Sewage Facilities Act of January 24, 1966, No. 537
P.L. 1535, as amended, requires that there be a statement regarding the
availability of a community sewage system. A community sewage system is
available to service the Property.

NOTICE — THIS DOCUMENT MAY NOT SELL, CONVEY, TRANSFER, INCLUDE OR INSURE THE
TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND DESCRIBED OR
REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL MAY HAVE THE COMPLETE
LEGAL RIGHT TO REMOVE ALL OF SUCH COAL AND, IN THAT CONNECTION, DAMAGE MAY
RESULT TO THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING OR OTHER STRUCTURE ON
OR IN SUCH LAND. THE INCLUSION OF THIS NOTICE DOES NOT ENLARGE,

 

37



--------------------------------------------------------------------------------

RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED,
EXCEPTED OR RESERVED BY THIS INSTRUMENT. [This notice is set forth in the manner
provided in Section 1 of the Act of July 17, 1957, P. L. 984, as amended.]

[signatures on following pages]

 

38



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By:

 

Wells Mid-Horizon Value-Added Fund I, LLC,
a Georgia limited liability company, its sole member

By:

 

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:

 

/s/ Kevin A. Hoover

Name:

 

Kevin A. Hoover

Title:

 

President

PURCHASER: MATTESON REAL ESTATE EQUITIES, INC.,

a California corporation

By:

 

/s/ Duncan L. Matteson, Jr.

Name:

 

Duncan L. Matteson, Jr.

Title:

 

President

 

39



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Broker has joined in the execution and
delivery hereof solely for the purpose of evidencing its rights and obligations
under the provisions of Section 10.1 hereof.

 

    BROKER:   CB RICHARD ELLIS, INC.  

By:

 

/s/ Jack R. Norris

Date of Execution:

 

Name:

 

Jack R. Norris

July 21, 2010

 

Title:

 

Managing Director

 

40



--------------------------------------------------------------------------------

 

EXHIBIT “A”

DESCRIPTION OF REAL PROPERTY

All that certain lot or piece of ground situate in the Township of North
Fayette, County of Allegheny and the Commonwealth of Pennsylvania, being Parcel
22 in Revision No. 5 to RIDC Park West Plan No. 3, as recorded in the Recorder
of Deeds Office of Allegheny County, Pennsylvania, in Plan Book Volume 243,
pages 2 and 3.

Parcel 22 being a consolidation of part of Parcel 2 and all of Parcel 3 in
Revision No. 1 of RIDC Park West Plan No. 3, recorded in the Recorder’s Office
on December 20, 1988 in Plan Book Volume 156, pages 5 to 10.

Being designated as Block 498-R, Lot 1 (formerly designated as Block 9929-X, Lot
85173) in the Deed Registry Office of Allegheny County, Pennsylvania.

 

Exhibit “A”



--------------------------------------------------------------------------------

 

EXHIBIT “B”

LIST OF PERSONAL PROPERTY

 

1 set     

A/C Gauges

  

1 case

    

Ceiling Tile #1761C

1     

Meter Fluke 32

  

2 boxes

    

Wire nuts

1     

Amprobe

  

1

    

5 gallon Spray Pump

1     

Toshiba Laptop

  

30 lbs.

    

34A Refrigerant

2     

Landis & Staefa Electronic Room Sensors

  

2

    

46 3/4 x 50 7/8 panes of glass

2     

20oz Framing Hammer

  

2

    

46 3/4 x 60 7/8 panes of glass

2     

Lock cases

  

11 gallons

    

Assorted paint

2     

Long Handle shovels

  

1

    

Tool Oil (Air)

1     

Plumbing torch Acetylene

  

2

    

Grinding Wheels

2     

Plungers

  

2

    

Modem Surge Filters

1 set     

Inside diameter Pipe Wrenches

  

6

    

Water Heater Elements

1 set     

Drill Bits

  

1

    

Motorola Radio/charge set w batteries

1 set     

Nut Driver

  

1

    

40’ Air Hose

2 sets     

Allen Keys

  

1

    

Rigid Oil pan

2     

Needle Nose Pliers

  

1

    

5 gallon gas can

6”     

Crescent Wrench

  

1

    

2 gallon gas can

2     

Utility Knives

  

1 pallet

    

Ice Melt

1     

Diagonals Cutter Pliers

  

2

    

Sawzalls

1     

Screwdriver Bit set

  

1

    

Super Vee Hand Snake

2     

Wire Strippers

  

1

    

Siemen’s Insight Updated Software

1     

5 Piece file set

  

1

    

“ComeAlong”

1     

Gasket Scraper

  

3

    

Pedestal Fans

1     

Fuse puller

        15”     

Crescent Wrench

        1     

10 Piece T-Handle Allen set

        2     

Vise Grips

        2     

Small Needle Nose Pliers

        1     

3/8” Socket set

        1     

Tool Box Saw

        1     

8 Piece Screwdriver set

        1     

Cordless Drill

        1     

Strap Wrench

        1     

Soldering Iron

        1     

Ratchet kit with sockets

        1     

Assorted tool kit

        1     

8’ Fiberglass ladder

        1     

Toro Gas Snowblower

        2     

Salt Spreaders

        1     

Upright Manlift

       

 

Ehhibit “B-1”



--------------------------------------------------------------------------------

 

1

  

Gateway Desktop computer (Penthouse)

     

1

  

Fishtape

     

1

  

Heat Gun

     

1

  

Circular Saw

     

1

  

Jumper cables

     

1

  

Grease Fittings kit

     

1

  

Assorted Siemens parts cabinet

     

1

  

Bench Ginder

     

1

  

Waterloo Tool Chest

     

1

  

24’ Extension Ladder

     

2

  

6’ Wooden Ladders

     

5

  

6’ Fiberglass Ladder

     

2

  

Push Brooms

     

2

  

25’ Extension Cords

     

1

  

150’ Garden Hose

     

1

  

Sprinkler Can

     

1

  

12” Square

     

2

  

Wallboard knives

     

2

  

Wallboard saws

     

1

  

Impact Wrench with sockets

     

1

  

Floor Jack

     

1

  

Table Vise

     

1

  

Gas Pressure Gauge

     

1

  

Greentree Circuit Tracer

     

1

  

Rigid Tri-Stand

     

1

  

6” Pneumatic Hand Grinder

     

1

  

14” Channel Lock

     

1

  

Offset Snips

     

1

  

Hacksaw

     

1

  

1 Gallon Wet/dry vac

     

1

  

Rigid Pump gun

     

1

  

US Robotics Modem

     

1

  

Sign Pole driver

     

1

  

Leaf rake

     

1

  

7” Ice chipper

     

1

  

Chain Pipe Wrench

     

1

  

PVC Saw

     

6

  

Die Heads

     

6

  

Box Fans

     

 

Exhibit “B-2”



--------------------------------------------------------------------------------

 

EXHIBIT “C”

LIST OF COMMISSION AGREEMENTS

AND EXISTING MANAGEMENT AGREEMENT

 

  I.

Commission Agreements Entered Into By Seller During Its Ownership of Property:

Leasing Agreement dated January 29, 2007, between Seller and CB Richard
Ellis/Pittsburgh, L.P., a Delaware limited partnership.

 

  II.

Commission Agreements Not Entered Into By Seller, But Affecting the Property:

None

 

  III.

Management Agreement:

Management Agreement dated May 1, 2007, between Seller and CB Richard
Ellis/Pittsburgh, L.P., a Delaware limited partnership.

 

  IV.

List of Tenants and Prospective Tenants for Which Commissions Will be Payable By
Purchaser Post-Closing if a Lease (or Expansion, Renewal or Extension) is
Entered Into Within 90 Days After Closing Date:

None Pending

 

Exhibit “C”



--------------------------------------------------------------------------------

 

EXHIBIT “D”

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (the “Agreement”), made and entered into this day of July,
2010, by and among MATTESON REAL ESTATE EQUITIES, INC, a California corporation
(hereinafter referred to as “Purchaser”), WELLS VAF – 3000 PARK LANE, LLC, a
Delaware limited liability company (hereinafter referred to as “Seller”), and
CHICAGO TITLE INSURANCE COMPANY (hereinafter referred to as “Escrow Agent”).

W I T N E S S E T H:

WHEREAS, Purchaser and Seller have entered into that certain Purchase and Sale
Agreement fully executed July 20, 2010 (hereinafter referred to as the
“Contract”. Capitalized terms used herein but not defined herein, shall have the
meanings set forth in the Contract; and

WHEREAS, Section 2.3(a) of said Contract provides for Purchaser’s payment to
Escrow Agent, within two (2) days following the Effective Date of Two Hundred
Fifty Thousand Dollars ($250,000) as Initial Earnest Money (as defined in the
Contract) to be held and applied by said Escrow Agent in accordance with this
Agreement; and

WHEREAS, the parties hereto desire to set forth the terms and conditions of
Escrow Agent’s holding, investment and disbursement of the Escrow Funds (as
hereinafter defined).

NOW, THEREFORE, for and in consideration of the agreements set forth in the
Contract and the mutual covenants set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Upon receipt, Escrow Agent shall acknowledge receipt of a check or wire
transfer, payable to the order of Escrow Agent, in the amount of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) as the Initial Earnest Money.
Said Initial Earnest Money, together with any Additional Earnest Money and any
Extension Earnest Money actually deposited by Purchaser with Escrow Agent
pursuant to the terms of the Contract, all interest and other income earned on
the Initial Earnest Money, the Additional Earnest Money any Extension Earnest
Money and interest thereon being herein referred to as the “Escrow Funds”.
Escrow Agent hereby agrees to hold, administer, and disburse the Escrow Funds
pursuant to this Agreement and the Contract. Escrow Agent shall invest the
Escrow Funds in a money market account with a national banking association or
other bank acceptable to Seller and Purchaser in the Atlanta, Georgia
metropolitan area. All interest or other income shall be earned for the account
of Purchaser and shall be held, invested and disbursed as a part of the Escrow
Funds hereunder. Purchaser’s Federal Identification Number for purposes of this
Agreement is 94-3212892. Escrow Agent’s fee, if any, for services rendered
hereunder shall be paid one-half (1/2) by Purchaser and one-half (1/2) by
Seller.

 

Exhibit “D-1”



--------------------------------------------------------------------------------

 

2. At such time as Escrow Agent receives written notice from either Purchaser or
Seller, or both, setting forth the identity of the party to whom such Escrow
Funds (or portions thereof) are to be disbursed and further setting forth the
specific section or paragraph of the Contract pursuant to which the disbursement
of such Escrow Funds (or portions thereof) is being requested, Escrow Agent
shall disburse such Escrow Funds pursuant to such notice; provided, however,
that if such notice is given by either Purchaser or Seller but not both, Escrow
Agent shall (i) promptly notify the other party (either Purchaser or Seller, as
the case may be) that Escrow Agent has received a request for disbursement, and
(ii) withhold disbursement of such Escrow Funds for a period of ten (10) days
after receipt of such notice of disbursement and if Escrow Agent receives
written notice from either Purchaser or Seller within said ten (10) day period
which notice countermands the earlier notice of disbursement, then Escrow Agent
shall withhold such disbursement until both Purchaser and Seller can agree upon
a disbursement of such Escrow Funds. Purchaser and Seller hereby agree to send
to the other, pursuant to Paragraph 6 below, a duplicate copy of any written
notice sent to Escrow Agent and requesting any such disbursement or
countermanding a request for disbursement.

3. In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for willful
default, negligence, fraud or breach of trust, and it shall accordingly not
incur any such liability with respect to (i) any action taken or omitted in good
faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.

4. Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between Purchaser and Seller sufficient in the reasonable discretion of
Escrow Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Escrow Funds on or before the date which is six (6) months from
the date hereof, Escrow Agent shall be entitled to tender the Escrow Funds into
the registry or custody of any court of competent jurisdiction, together with
such legal pleadings as it may deem appropriate, and thereupon be discharged
from all further duties and liabilities under this Agreement. Any such legal
action may be brought in such court as Escrow Agent shall determine to have
jurisdiction thereof.

5. Purchaser and Seller hereby agree to indemnify and hold Escrow Agent harmless
against any and all losses, claims, damages, liabilities, and expenses,
including, without limitation, reasonable costs of investigation and legal
counsel fees, which may be imposed upon Escrow Agent or incurred by Escrow Agent
in connection with the performance of its duties hereunder, including, without
limitation, any litigation arising from this Agreement or involving the subject
matter hereof, unless caused by the willful default, negligence, fraud or breach
of trust by Escrow Agent.

 

Exhibit “D-2”



--------------------------------------------------------------------------------

 

6. Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand delivery, or sent by U.S. registered or
certified mail, return receipt requested, postage prepaid, to the addresses set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:

 

PURCHASER:

 

Matteson Real Estate Equities, Inc.

 

One Lagoon Drive, Suite 200

 

Redwood City, California 94065

 

Attention:        James A. Blake

 

          Executive Vice President

 

Facsimile:        (650) 802-1811

with a copy to:

 

Carr McClellan Ingersoll Thompson & Horn

 

Professional Law Corporation

 

216 Park Road

 

Burlingame, California 94010

 

Attention:        S. Kendall Patton

 

Facsimile:        (650) 342-7685

SELLER:

 

Wells VAF – 3000 Park Lane, LLC

 

6200 The Corners Parkway

 

Suite 250

 

Norcross, Georgia 30092

 

Attention:    Mr. Parker Hudson

 

Facsimile:    (770) 243-8692

with a copy to:

 

McGuireWoods LLP

 

Suite 2100

 

1170 Peachtree Street, N.E.

 

Atlanta, Georgia 30309

 

Attn: John T. Grieb

 

Facsimile: (404) 443-5762

 

Exhibit “D-3”



--------------------------------------------------------------------------------

ESCROW AGENT:

 

Chicago Title Insurance Company

 

200 Galleria Parkway, S.E.

 

Suite 2060

 

Atlanta, Georgia 30339

 

Attention: Judy Stillings

 

Facsimile: (404) 419-3209

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile transmission shall be deemed effectively given or
received on the first business day after the day of transmission of such notice
and confirmation of such transmission.

7. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.

8. Time is of the essence of this Agreement.

9. If proceedings shall be instituted before any court of competent jurisdiction
for the resolution of any dispute arising under this Agreement between any
parties hereto, then upon final resolution of such dispute, the prevailing party
in such dispute shall be promptly paid by the nonprevailing party or parties
therein all of such prevailing party’s attorneys’ fees and expenses, court costs
and costs of appeal actually incurred in connection with such proceeding.

10. This Agreement is governed by and is to be construed under the laws of the
Commonwealth of Pennsylvania and may be executed in several counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument.

[Signatures begin on next page]

 

Exhibit “D-4”



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day, month and year first above written.

 

SELLER:

WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By: Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole ember

By: Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:

 

 

Name:

 

 

Title:

 

 

[Signatures continue on next page]

 

Exhibit “D-5”



--------------------------------------------------------------------------------

 

PURCHASER:

MATTESON REAL ESTATE EQUITIES, INC.,

a California corporation

By:

 

 

Name:

 

 

Title:

 

 

ESCROW AGENT: CHICAGO TITLE INSURANCE COMPANY

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit “D-6”



--------------------------------------------------------------------------------

 

EXHIBIT “E”

LIST OF LEASES

 

1.

That certain Office Lease Agreement between Seller, as successor-in-interest to
Park Lane Associates, L.P., a Pennsylvania limited partnership (as Landlord) and
the Connecticut General Life Insurance Company, a Connecticut corporation, as
successor-in-interest to International Rehabilitation Associates, Inc., a
Delaware corporation (as Tenant) dated September 21, 1990, as amended by First
Lease Amendment dated May 21, 1991, as amended by Second Amendment to Lease
dated February 5, 1997, as amended by Third Amendment to Lease dated
November 19, 2001, as amended by Fourth Amendment to Lease dated March 6, 2003,
as amended by Fifth Amendment to Lease dated April 30, 2003, as assigned by
Assignment and Assumption dated July 23, 2008, and as amended by Sixth Amendment
to Lease dated July 24, 2008.

 

2.

That certain Office Lease between Seller, as successor-in-interest to 3000 Park
Lane Associates, L.P., a Pennsylvania limited partnership (as Landlord) and
Mason Dixon Energy, Inc. (as Tenant) dated July 26, 2006 (note: the lease is
dated July 26, 2006 in the Basic Lease Information and July 15, 2006 in the
preamble of the Lease).

 

3.

That certain Building and Rooftop Lease Agreement between Seller, as
successor-in-interest to Spieker Northwest, Inc, a California corporation (as
Lessor) and Pittsburgh SMSA, L.P., a Delaware limited partnership (as Lessee)
dated March 5, 1998, as amended by First Amendment to Building and Rooftop Lease
Agreement dated December 20, 2002 between 3000 Park Lane Associates, a
Pennsylvania general partnership (as Lessor) and Pittsburgh SMSA, L.P., a
Delaware limited partnership (as Lessee).

 

4.

That certain Rooftop Lease between Seller, as successor-in-interest to 3000 Park
Lane Associates, L.P., a Pennsylvania limited partnership (as Landlord) and
VoiceStream Pittsburgh, L.P., a Delaware limited partnership (as Tenant) dated
November 11, 2002.

 

5.

That certain Building Access License for Communications Services between Wells
VAF – 3000 Park Lane, LLC, a Delaware limited liability company (the Licensor)
and Clearwire US LLC, a Nevada limited liability company (the Licensee) dated
December 20, 2009.

 

Exhibit “E”



--------------------------------------------------------------------------------

 

EXHIBIT “F”

EXCEPTION SCHEDULE

None.

 

Exhibit “F”



--------------------------------------------------------------------------------

 

EXHIBIT “G”

LIST OF OPERATING AGREEMENTS

 

1.

  

A-Air Company, Incorporated dated September 15, 2008 – Chiller / Compressor
Inspections

2.

  

Allied Waste Services of Pittsburgh dated September 1, 2009 – Trash and
recycling removal

3.

  

Cauley Security Services dated January 10, 2008 – Security guards

4.

  

Ehrlich dated June 27, 2007 – Pest control

5.

  

Equitable Gas Company dated January 28, 2010 – Gas energy

6.

  

Heritage Fire and Safety dated September 18, 2007 – Fire alarm and sprinkler
system inspection

7.

  

The Huber Group dated December 3, 2007 – Janitorial

8.

  

Penn Power Systems dated January 20, 2010 – Emergency power generator inspection
and maintenance

9.

  

Plantscape, Inc. dated March 2, 2010 – Exterior landscaping

10.

  

Schindler Elevator Corporation dated April 14, 2005 – Elevator maintenance

11.

  

SSi, Inc. dated January 12, 2009 – HVAC maintenance

12.

  

Vincent Allen, Inc. dated July 13, 2007 – Metal maintenance

 

Exhibit “G”



--------------------------------------------------------------------------------

 

EXHIBIT “H-1”

FORM OF TENANT ESTOPPEL CERTIFICATE

FOR MAJOR TENANT

            , 2010

 

RE:

  

Lease:

  

That certain Office Lease dated as of September 21, 1990 (“Original Lease”)
between Park Lane Associates L.P. and International Rehabilitation Associates,
Inc., as amended by the First Lease Amendment dated as of May 21, 1991, the
Second Amendment to Lease dated February 5, 1997, the Third Amendment to Lease
dated November 19, 2001, the Fourth Amendment to Lease dated March 6, 2003, the
Fifth Amendment to Lease dated April 30, 2003, as assigned to Tenant by
International Rehabilitation Associates, Inc. by Assignment and Assumption
Agreement dated July 23, 2008, and the Sixth Amendment to Lease dated
July 24, 2008 (collectively, as amended and assigned, the “Lease”)

Premises: 100% of the Rentable Square Footage of the Building located at 3000
Park Lane, Pittsburgh, North Fayette Township, County of Allegheny, Pennsylvania

 

Commencement Date:

                                       

Expiration Date:

                                       

Current Monthly Base Rent:

   $                                   

Current Monthly Operating Expenses:

   $                                   

Current Monthly Real Estate Taxes:

   $                                   

Security Deposit:

   $ None                         

Monthly Base Rent Paid Through:

                         , 2010   

Monthly Expenses Paid Through:

                         , 2010   

Monthly Real Estate Taxes Paid Through:

                         , 2010   

Ladies and Gentlemen:

We are the Tenant under the above-captioned Lease. We give you this Estoppel
Certificate to permit you, your successors or assigns and any mortgagee to rely
on this Estoppel Certificate as conclusive evidence of the matters stated below,
in evaluating and completing the purchase by you or your assignees of, and a
possible loan secured by, 3000 Park Lane, Pittsburgh, North Fayette Township,
Allegheny County, Pennsylvania (the “Building”) and the Premises. Capitalized
terms used herein which are not defined herein shall have the meanings given
them in the Lease. We hereby certify to you, your successors and assigns and
your mortgagee as follows:

 

1.

A true, complete and correct copy of the Lease as amended and assigned to date
is attached hereto as Exhibit A.

 

Exhibit “H-1”



--------------------------------------------------------------------------------

 

2.

We are the Tenant at the Premises and, except as may be set forth on Exhibit B
hereto, we are in sole possession of and are occupying the Premises. Except as
may be set forth on Exhibit B hereto, Tenant has not subleased all or any part
of the Premises or assigned the Lease, or otherwise transferred, directly or
indirectly, all or any part of its interest in the Lease or the Premises.

 

3.

From and after July 26, 2010, Tenant shall lease one hundred percent (100%) of
the rentable area of the Building comprising 105,315 rentable square feet.
Tenant hereby acknowledges and confirms that Tenant has irrevocably waived its
right to acquire the Adjacent Parcel and that Section 11 of the Sixth Amendment
to Lease is no longer in full force and effect.

 

4.

The Lease attached hereto as Exhibit A (as clarified by this Estoppel
Certificate) is currently in effect and constitutes the entire agreement between
Landlord and Tenant. The Lease has not been amended, modified, or changed,
whether in writing or orally, except as may be stated in the copy of the Lease
attached hereto.

 

5.

The Commencement Date and Expiration Date of the term of the Lease are correctly
stated above. Tenant has no option or right to purchase or acquire any interest
in the Property, the Building or the Premises, no option or right to expand the
size of the Premises, reduce the size of the Premises or terminate the Lease
before its stated Expiration Date (except as otherwise expressly set forth in
the Lease), nor any options or rights to renew, extend, amend, modify, or change
the Term of the Lease, except for Tenant’s Option to Renew set forth in
Section 7 of the Sixth Amendment to Lease or as otherwise expressly set forth in
the Lease.

 

6.

Tenant hereby agrees and confirms that, except for the Tenant Improvement
Allowance set forth in Section 9 of the Sixth Amendment to Lease, (i) its
ongoing possession and use of the Premises is on an “AS-IS” basis as provided in
and subject to the terms of Section 8 of the Sixth Amendment to Lease and
(ii) Landlord has no obligation to perform or pay for any alterations or
improvements to the Building or the Premises.

 

7.

The current monthly Base Rent under the Lease and the current monthly Expenses
and Real Estate Taxes under the Lease are correctly stated above. The amount of
monthly Expenses and Real Estate Taxes payable by Tenant under the Lease for the
period January 1, 2010 through December 31, 2010 are estimates, based upon the
Property’s current operating budget. Tenant acknowledges and agrees that
Landlord has the right upon written notice to Tenant to change the Tax Year
and/or Expense Year from time to time pursuant to Sections 4.1(d) and 4.1(g) of
the Lease, respectively. Monthly Base Rent and monthly Expenses and Real Estate
Taxes have been paid through the respective dates stated above. No monthly Base
Rent or monthly Expenses or Real Estate Taxes have been prepaid for more than
one month. Tenant has not been given any free rent, partial rent, rebates, rent
abatements or rent concessions of any kind or nature whatsoever, except as set
forth in the Lease.

 

Exhibit “H-2”



--------------------------------------------------------------------------------

 

8.

Tenant acknowledges and agrees that effective August 1, 2008, Tenant is
obligated to pay all Expenses and all assessed Real Property Taxes with respect
to the entire Premises.

 

Exhibit “H-3”



--------------------------------------------------------------------------------

 

9.

Prior to July 26, 2010, the Premises contains 103,745 rentable square feet.
Effective July 26, 2010, the Premises will be expanded to include the entire
rentable area of the Building containing 105,315 rentable square feet. Tenant
acknowledges and agrees that effective August 1, 2008 the definitions of Excess
Taxes, Excess Expenses, Tenant’s Share of Excess Expenses, Tenant’s Share of
Excess Taxes, Excess Taxes Base and Excess Expenses Base have been deleted from
Section 4 of the Lease. Tenant acknowledges and agrees that annually Landlord
and/or Landlord’s property manager shall submit and deliver to Tenant estimated
Expenses and assessed Real Property Taxes for the Premises (“Premises Budget”)
for the applicable twelve (12) month period and that on or before the first day
of each and every month during such period, Tenant shall pay to Landlord, in
advance, without offset, deduction or prior demand, one-twelfth (1/12th) of the
Expenses and assessed Real Property Taxes as set forth on the Premises Budget.
Landlord and/or its property manager shall perform an equitable reconciliation
of all Expenses and assessed Real Property Taxes as shown on the Premises Budget
at the end of each twelve (12) month period. Tenant further acknowledges and
agrees that Expenses shall include, without limitation, the total costs and
expenses incurred by Landlord in connection with the management, operation,
maintenance and repair of the Total Rentable Area of Building Office Space,
subject only to the exclusions and limitations set forth in the Lease.

 

10.

Tenant has not deposited any Security Deposit with Landlord.

 

11.

Subject to payment of the Tenant Improvement Allowance set forth in Section 9 of
the Sixth Amendment to Lease, any construction, build-out, improvements,
alterations, or additions to the Premises required to be performed by Landlord
under the Lease have been fully completed in accordance with the plans and
specifications described in the Lease.

 

12.

Subject to payment of the Tenant Improvement Allowance set forth in Section 9 of
the Sixth Amendment to Lease, Landlord has fully performed all of its duties and
obligations under the Lease and, to the best of Tenant’s knowledge, Landlord is
not in default under any term or provision of the Lease. In addition, to the
best of Tenant’s knowledge, no circumstances exist under which Landlord may be
deemed in default merely upon service of notice or passage of time.

 

13.

Tenant does not currently assert and, to the best of Tenant’s knowledge, has no
defenses, set-offs, or counterclaims to the payment of rent and all other
amounts due from Tenant to Landlord under the Lease.

 

14.

Tenant has not filed and is not the subject of any filing for bankruptcy or
reorganization under federal or state bankruptcy laws.

 

Exhibit “H-4”



--------------------------------------------------------------------------------

 

The address for notices to Tenant under the Lease is as follows:

 

 

Connecticut General Life Insurance Company

 

                                                                  
                          

 

                                                                  
                          

 

Attention:                                                                
           

 

15.

Tenant represents and warrants to each of the persons relying on this Estoppel
Certificate that the persons signing this Estoppel Certificate on behalf of
Tenant are fully and duly authorized to execute and deliver this Estoppel
Certificate for and on behalf of the Tenant and to bind Tenant with respect to
all matters set forth in this Estoppel Certificate.

Sincerely,

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a

  

Connecticut corporation

  

By:                                                                          

  

Its:                                                                          

  

By:                                                                          

  

Its:                                                                          

  

 

Exhibit “H-5”



--------------------------------------------------------------------------------

 

EXHIBIT A

Copy of Lease and All Lease Amendments and Assignments

 

Exhibit “H-5”



--------------------------------------------------------------------------------

 

EXHIBIT “H-2”

FORM OF TENANT ESTOPPEL CERTIFICATE

FOR TENANTS OTHER THAN THE MAJOR TENANT

            , 2010

_________________________

_________________________

_________________________

_________________________

 

RE:       Lease:    

Lease dated                      between                     , as original or
successor landlord (“Landlord”), and                     (“Tenant”), as the same
may have been amended (copy attached as Exhibit “A”)

 

Premises:                                                                     
                                         
                                                     

Commencement Date:

                                         

Expiration Date:

     $                                  

Current Monthly Base Rent:

     $                                  

Current Monthly Additional Rent:

     $                                  

Security Deposit:

     $                                  

Monthly Base Rent Paid Through:

                                         

, 201    

Monthly Additional Rent Paid Through:

                                         

, 201    

Ladies and Gentlemen:

We are the Tenant under the lease described above. We give you this certificate
to permit you, your successors or assigns and any mortgagee to rely on it as
conclusive evidence of the matters stated below, in evaluating and completing
the purchase by you or your assignee of, and a possible loan secured by, 3000
Park Lane, North Fayette Township, Allegheny County, Pennsylvania, which
includes the Premises. We certify to you, your successors and assigns and your
mortgagee as follows:

 

1.

We are the Tenant at the Premises and, except as may be set forth on Exhibit “B”
hereto, are in sole possession of and are occupying the Premises. Except as may
be set forth on Exhibit “B” hereto, Tenant has not subleased all or any part of
the Premises or assigned the Lease, or otherwise transferred its interest in the
Lease or the Premises.

 

2.

The attached Lease is currently in effect and constitutes the entire agreement
between Landlord and Tenant. The Lease has not been amended, modified, or
changed, whether in writing or orally, except as may be stated in the copy of
the Lease attached.

 

Exhibit “H-2-1”



--------------------------------------------------------------------------------

 

3.

The Commencement Date and Expiration Date of the term of the Lease are correctly
stated above. Tenant has no options or rights and has not exercised any options
or rights to renew, extend, amend, modify, or change the term of the Lease,
except as may be stated in the copy of the Lease attached.

 

4.

The current monthly Base Rent under the Lease and the current monthly Additional
Rent under the Lease are correctly stated above. Monthly Base Rent and monthly
Additional Rent have been paid through the respective dates stated above. No
rent has been prepaid for more than one month. Tenant has not been given any
free rent, partial rent, rebates, rent abatements, or rent concessions of any
kind, except as may be stated in the copy of the Lease attached.

 

5.

Tenant has deposited the Security Deposit stated above with Landlord, and except
as may be set forth on Exhibit “B” hereto none of the Security Deposit has been
applied by Landlord to the payment of rent or any other amounts due under the
Lease.

 

6.

Any construction, build-out, improvements, alterations, or additions to the
Premises required under the Lease have been fully completed in accordance with
the plans and specifications described in the Lease.

 

7.

Landlord has fully performed all of its obligations under the Lease and, to
Tenant’s knowledge, is not in default under any term of the Lease. In addition,
to Tenant’s knowledge, no circumstances exist under which Landlord may be deemed
in default merely upon service of notice or passage of time.

 

8.

Tenant does not currently assert and, to Tenant’s knowledge, has no defenses,
set-offs, or counterclaims to the payment of rent and all other amounts due from
Tenant to Landlord under the Lease.

 

9.

Tenant has not been granted and has not exercised any options or rights of
expansion, purchase, or first refusal concerning the Lease or the Premises,
except as may be stated in the copy of the Lease attached.

 

10.

Tenant has not filed and is not the subject of any filing for bankruptcy or
reorganization under federal or state bankruptcy laws.

 

11.

The address for notices to Tenant under the Lease is correctly set forth in the
Lease.

 

12.

The person signing this letter on behalf of Tenant is duly authorized to execute
and deliver this certificate for and on behalf of the Tenant.

 

Exhibit “H-2-2”



--------------------------------------------------------------------------------

 

Sincerely,

[NAME OF TENANT]

By:

 

 

Its:

 

 

 

Exhibit “H-2-1”



--------------------------------------------------------------------------------

 

EXHIBIT “A”

Copy of Lease and All Lease Amendments

 

Exhibit “H-2”



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

  1.

Description of Subleases and/or Assignments of Tenant’s Interest (if none, then
state none)

 

  2.

Amounts of the Security Deposit Which Have Been Applied by Landlord (if none,
then state none)

 

Exhibit “H-2”



--------------------------------------------------------------------------------

 

EXHIBIT “I”

PROPERTY TAX APPEALS

None.

 

Exhibit “I”



--------------------------------------------------------------------------------

 

EXHIBIT “J”

TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS

RE CURRENT TENANTS FOR WHICH SELLER IS RESPONSIBLE

Outstanding Tenant Improvement Allowances for Major Tenant in the amount of
$1,527,067.50.

 

Exhibit “J”



--------------------------------------------------------------------------------

 

SCHEDULE 1

SPECIAL WARRANTY DEED

DATED the          day of             , 2010, to be effective the          day
of             , 2010.

BETWEEN Wells VAF – 3000 Park Lane, LLC, a Delaware limited liability company
(“Grantor”),

A N D

 

                                         ,

   a                                                                       
        (“Grantee”).      

WITNESSETH, that the Grantor, in consideration of the sum of Ten and no/100
DOLLARS ($10.00), paid to the Grantor by the Grantee, the receipt of which is
hereby acknowledge, does hereby grant, bargain, sell, convey and transfer to the
said Grantee, its successors and assigns:

ALL THAT CERTAIN lot or piece of ground situate in North Fayette Township,
County of Allegheny and Commonwealth of Pennsylvania, know as 3000 Park Lane
(the “Property”), being more fully described in Exhibit A attached hereto and
made a part hereof.

TOGETHER WITH all and singular the improvements, tenements, hereditaments and
appertenances thereunto belonging, or in any way appertaining, and the
reversions, remainders, rents, issues and profits thereof.

SUBJECT to all real estate taxes not yet due and payable, all rights-of-way,
easements, restrictions, reservations, exceptions, rights, agreements, and any
other matters of public record or which would be apparent upon an accurate
survey or inspection of the Property.

BEING known as Tax Parcel 498-R-1 (previously designated as 9929-X-85173).

BEING the same property which was conveyed to the Grantor herein, by deed from
3000 Park Lake Associates to Wells VAF- 4000 Park Lane, LLC, dated January 4,
2007, but made effective as of January 5, 2007, and recorded in Deed Book Volume
13114, page 37.

TO HAVE and TO HOLD the same to and for the use of the said Grantee, its
successors and assigns forever, and the Grantor, for itself and its successors
and assigns, does hereby WARRANT SPECIALLY title of the Property.

 

Schedule “1”



--------------------------------------------------------------------------------

 

NOTICE – THIS DOCUMENT MAY NOT/DOES NOT SELL, CONVEY, TRANSFER, INCLUDE OR
INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND
DESCRIBED OR REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL MAY
HAVE/HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL OF SUCH COAL AND, IN THAT
CONNECTION, DAMAGE MAY RESULT TO THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING
OR OTHER STRUCTURE ON SUCH LAND. THE INCLUSION OF THIS NOTICE DOES NOT ENLARGE,
RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED,
EXCEPTED OR RESERVED BY THIS INSTRUMENT. [This notice is set forth in the manner
provided in Section 1 of the Act as of July 17, 1957, P.L. 984, as amended, and
is not intended as notice or unrecorded instruments, if any.]

WITNESS the hand and seal of said Grantor.

 

WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By:

 

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

By:

 

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                                              )

COUNTY OF                                         ) ss.

On this, the          day of             , 2010, before me, a Notary Public, the
undersigned officer, personally appear                     , who acknowledge
himself/herself to be the                      of Wells Investment Management
Company, LLC the manager of Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia
limited liability company, as the sole member of Wells VAF-3000 Park Lane, LLC,
a Delaware limited liability company and that he/she, as such
                     of each entity, being authorized to do so, executed the
foregoing instrument dated the          of             , 2010, which is being
delivered and to be effective the          day of             , 2010 for the
purposes therein contained by signing the name of the company by himself/
herself as                     .

 

Schedule “1”



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunder set my hand and official seal.

 

 

 

Notary Public

 

My Commission Expires:

CERTIFICATE OF RESIDENCE

I hereby certify that (1) FOR THE PURPOSES OF DELIVERY OF TAX STATEMENTS ONLY,
the precise address of Grantee is                     , and (2) FOR ALL OTHER
PURPOSES (including delivery of assessment change notices) the precise residence
of Grantee is                     .

 

 

 

 

Grantee or Agent for Grantee

GRANTEE ACKNOWLEDGMENT

NOTICE, the undersigned as evidence by the signature(s) to this notice and the
acceptance and recording of this deed, (is, are) fully cognizant of the fact
that the undersigned may not be obtaining the right of protection against the
subsidence, as to the property herein conveyed, resulting from coal mining
operations and that the purchased property, herein conveyed, may be protected
from damage due to mine subsidence by a private contract with the owners of the
economic interest in the coal. This notice is inserted herein to comply with the
bituminous mine subsidence and land conversation act of l966.

 

WITNESS:

    

 

          

 

 

    

Grantee of Agent for Grantee

 

Schedule “1”



--------------------------------------------------------------------------------

 

EXHIBIT A

All that certain lot or piece of ground situate in the Township of North
Fayette, County of Allegheny and Commonwealth of Pennsylvania, being Parcel 22
in Revision No. 5 to RIDC Park West Plan No. 3, as recorded in the Recorder of
Deeds Office of Allegheny County, Pennsylvania, in Plan Book Volume 243, pages 2
and 3.

Parcel 22 being a consolidation as part of Parcel 2 and all of Parcel 3 in
Revision No. 1 to RIDC Park West Plan No. 3, recorded in the Recorder’s office
on December 20, 1988 in Plan Book Volume 156, pages 5 to 10.

Being designated as Tax Parcel 498-R-1 (previously designated as Block 9929-X,
Lot 85173) in the Deed Registry Office of Allegheny County, Pennsylvania.

Being the same property which was conveyed by the following:

Deed from 3000 Park Lake Associates to Wells VAF- 4000 Park Lane, LLC, dated
January 4, 2007, but made effective as of January 5, 2007, and recorded in Deed
Book Volume 13114, page 37.

 

Schedule “1”



--------------------------------------------------------------------------------

 

EXHIBIT “B”

Permitted Encumbrances

 

Schedule “1”



--------------------------------------------------------------------------------

 

SCHEDULE 2

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS AND LEASING

COMMISSION OBLIGATIONS ARISING AFTER CLOSING

ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”) is
made and entered into as of the      day of             , 2010, by and between
WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited liability company
(“Assignor”), and                                         
                                                  (either or collectively, the
“Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “3000 Park Lane” located in
Pittsburgh, North Fayette Township, Allegheny County, Pennsylvania, and more
particularly described on Exhibit “A” attached hereto (the “Property”) ; and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest in and to certain
leases affecting the Property, together with the security deposits and future
leasing commission obligations associated therewith, and, subject to the terms
and conditions hereof, Assignee desires to assume Assignor’s obligations in
respect of said leases, security deposits and leasing commission obligations;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee’s purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, without warranty or representation of any kind, express
or implied, except as set forth below and except for any warranty or
representation contained in that certain Purchase and Sale Agreement dated
                    , 2010, between Assignor and Assignee (the “Contract”),
applicable to the property assigned herein, all of Assignor’s right, title and
interest in, to and under (a) those certain leases set forth on Exhibit “B”
attached hereto and by this reference made a part hereof affecting or relating
to the Property or the improvements thereon (the “Leases”), (b) those certain
tenant deposits presently held by Assignor and enumerated on Exhibit “B”
attached hereto (the “Security Deposits”), and (c) those certain leasing
commission agreements more particularly described on Exhibit “C” attached hereto
and made a part hereof (the “Commission Agreements”), subject to the matters
more particularly described on Exhibit “D” attached hereto and made a part
hereof.

 

Schedule “2”



--------------------------------------------------------------------------------

 

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Leases arising from and after the
date hereof, including, without limitation, Assignor’s obligations to pay
leasing commissions due and payable in respect of any renewal or expansion of
any of the existing Leases, or any new lease with a tenant under any of the
Leases, after the date hereof pursuant to the Commission Agreements, provided
that any renewal or expansion of any of the Existing Leases, or any new lease
with a tenant under any of the Leases that was entered into after the Effective
Date of the Contract (as defined therein) and prior to the date hereof was
approved (or deemed approved) by Purchaser as required in the Contract.

3. All representations and warranties of Assignor made in the Contract in
respect of the Leases, the Security Deposits and Commission Agreements, as
recertified to Assignee pursuant to that certain Seller’s Certificate as to
Representations of even date herewith from Assignor to Assignee, shall survive
for a period of three hundred sixty five (365) days from the date hereof, and
upon the expiration thereof shall be of no further force or effect except to the
extent that with respect to any particular alleged breach, Assignee shall give
Assignor written notice prior to the expiration of said three hundred sixty five
(365) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Assignor with respect thereto within
ninety (90) days after the giving of such notice. Notwithstanding anything to
the contrary contained in the Contract or this Assignment, Assignor shall have
no liability to Assignee for the breach of any representation or warranty made
in the Contract or this Assignment or any of the other Ancillary Closing
Documents (as defined in the Contract) unless the loss resulting from Assignor’s
various breaches of its representations and warranties exceeds, in the
aggregate, Fifty Thousand and No/100 Dollars ($50,000.00 US), in which event
Assignor shall be liable for each dollar of damages resulting from the breach or
breaches of its representations and warranties, but in no event shall Assignor’s
total liability for any such breach or breaches exceed, in the aggregate, Three
Hundred Sixty Thousand Seven Hundred and No/100 Dollars ($360,700.00 U.S.). In
no event shall Assignor be liable for, nor shall Assignee seek, any
consequential, indirect or punitive damages; and in no event whatsoever shall
any claim for a breach of any representation or warranty of Assignor be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Assignee
prior to the date hereof.

4. This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.

5. If Assignor or Assignee brings an action at law or in equity against the
other in order to enforce the provisions of this Assignment or as a result of an
alleged default under this Assignment, the prevailing party in such action shall
be entitled to recover court costs and reasonable attorneys’ fees actually
incurred from the other.

 

Schedule “2”



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNOR:

WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By:  

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

By:  

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:  

 

Name:  

 

Title:  

 

ASSIGNEE: By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Schedule “2”



--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

[TO BE ATTACHED]

 

Schedule “2”



--------------------------------------------------------------------------------

 

EXHIBIT B

List of Leases and Security Deposits

[TO BE ATTACHED]

 

Schedule “2”



--------------------------------------------------------------------------------

 

EXHIBIT C

Lease Commission Agreements

[TO BE ATTACHED]

 

Schedule “2”



--------------------------------------------------------------------------------

 

EXHIBIT D

Permitted Exceptions

[TO BE ATTACHED]

 

Schedule “2”



--------------------------------------------------------------------------------

 

SCHEDULE 3

FORM OF BILL OF SALE TO PERSONAL PROPERTY

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the      day
of             , 2010, by WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited
liability company (“Seller”), for the benefit of
                                                                      (either or
collectively, the “Purchaser”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as “3000 Park Lane”
located in Pittsburgh, North Fayette Township, Allegheny County, Pennsylvania,
and more particularly described on Exhibit “A” attached hereto (the “Property”);
and

WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller’s right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property and the Improvements thereon;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:

1. All capitalized terms not defined herein shall have the meanings ascribed to
such terms as set forth in that certain Purchase and Sale Agreement dated as of
July     , 2010, between Seller and Purchaser (the “Sales Contract”).

2. Seller hereby unconditionally and absolutely transfers, conveys and sets over
to Purchaser, without warranty or representation of any kind, express or
implied, except that Seller represents and warrants to Purchaser that all right,
title and interest of Seller in any and all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding any computer software which either is licensed to
Seller or Seller deems proprietary), machinery, apparatus and equipment owned by
Seller and currently used exclusively in the operation, repair and maintenance
of the Land and Improvements and situated thereon, including, without
limitation, all of Seller’s right, title and interest in and to those items of
tangible personal property set forth on Exhibit “B” attached hereto and all
non-confidential books, records and files (excluding any appraisals, internal
budgets or strategic plans for the Property, internal analyses, information
regarding the marketing of the Property for sale, submissions relating to
Seller’s obtaining of corporate authorization, attorney and accountant work
product, attorney-client privileged documents, or other information in the
possession or control of Seller or Seller’s property manager which are
proprietary to Seller) relating to the Land and Improvements (the

 

Schedule “3”



--------------------------------------------------------------------------------

“Personal Property”). The Personal Property does not include any property owned
by tenants, contractors or licensees.

3. The Personal Property is hereby transferred and conveyed subject to those
certain matters more particularly described on Exhibit “C” attached hereto and
made a part hereof.

4. This Bill of Sale shall inure to the benefit of Purchaser, and be binding
upon Seller, and their respective legal representatives, transfers, successors
and assigns.

5. If Seller or Purchaser brings an action at law or in equity against the other
in order to enforce the provisions of this Assignment or as a result of an
alleged default under this Assignment, the prevailing party in such action shall
be entitled to recover court costs and reasonable attorneys’ fees actually
incurred from the other.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.

 

WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By:  

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

By:  

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:  

 

Name:  

 

Title:  

 

 

Schedule “3”



--------------------------------------------------------------------------------

 

Exhibit “A”

Legal Description

[TO BE ATTACHED]

 

Schedule “3”



--------------------------------------------------------------------------------

 

Exhibit “B”

List of Personal Property

 

Schedule “3”



--------------------------------------------------------------------------------

 

Exhibit “C”

Permitted Encumbrances

[TO BE ATTACHED]

 

Schedule “3”



--------------------------------------------------------------------------------

 

SCHEDULE 4

FORM OF ASSIGNMENT AND ASSUMPTION OF

OPERATING AGREEMENTS

THIS ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS (“Assignment”) is made
and entered into as of the      day of             , 2010, by and between WELLS
VAF – 3000 PARK LANE, LLC, a Delaware limited liability company (“Assignor”) and
                                        
                                                      (the “Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “3000 Park Lane” in Pittsburgh,
North Fayette Township, Allegheny County, Pennsylvania and more particularly
described on Exhibit “A” attached hereto (the “Property”); and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor’s right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor’s obligations under said service contracts;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee’s purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated July     , 2010, between Assignor and Assignee (the
“Contract”), applicable to the property assigned herein, all of Assignor’s
right, title and interest in, to and under those certain contracts set forth on
Exhibit “B” attached hereto and by this reference made a part hereof (the
“Service Contracts”), subject to the matters set forth on Exhibit “C” attached
hereto and by this reference made a part hereof.

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Service Contracts arising from and
after the date hereof.

3. All representations and warranties of Assignor made in the Contract in
respect of the Service Contracts, as recertified to Assignee pursuant to that
certain Seller’s Certificate as to Representations of even date herewith from
Assignor to Assignee, shall survive for a period of three hundred sixty five
(365) days from the date hereof, and upon the expiration thereof shall be of no
further force or effect except to the extent that with respect to any particular
alleged breach, Assignee shall give Assignor written notice prior to the
expiration of said three hundred sixty

 

Schedule “4”



--------------------------------------------------------------------------------

five (365) day period of such alleged breach with reasonable detail as to the
nature of such breach and files an action against Assignor with respect thereto
within one hundred twenty (120) days after the giving of such notice.
Notwithstanding anything to the contrary contained in the Contract or this
Assignment, Assignor shall have no liability to Assignee for the breach of any
representation or warranty made in the Contract or this Assignment or any of the
other Seller’s Closing Documents (as defined in the Contract) unless the loss
resulting from Assignor’s various breaches of its representations and warranties
exceeds, in the aggregate, Fifty Thousand and No/100 Dollars ($50,000.00 U.S.),
in which event Assignor shall be liable for each dollar of damages resulting
from the breach or breaches of its representations and warranties, but, absent
any act of fraud or intentional misrepresentation by Assignor with respect to
such representations and warranties, in no event shall Assignor’s total
liability for any such breach or breaches exceed, in the aggregate, Three
Hundred Sixty Thousand Seven Hundred and No/100 Dollars ($360,700.00 U.S.). In
no event shall Assignor be liable for, nor shall Assignee seek, any
consequential, indirect or punitive damages; and in no event whatsoever shall
any claim for a breach of any representation or warranty of Assignor be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Assignee
prior to the date hereof.

4. This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.

5. If Assignor or Assignee brings an action at law or in equity against the
other in order to enforce the provisions of this Assignment or as a result of an
alleged default under this Assignment, the prevailing party in such action shall
be entitled to recover court costs and reasonable attorneys’ fees actually
incurred from the other.

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

[Signatures begin on next page]

 

Schedule “4”



--------------------------------------------------------------------------------

 

ASSIGNOR:

WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By:  

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

By:  

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:  

 

Name:  

 

Title:  

 

ASSIGNEE: By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Schedule “4”



--------------------------------------------------------------------------------

 

Exhibit A

Legal Description

[TO BE ATTACHED]

 

Schedule “4”



--------------------------------------------------------------------------------

 

Exhibit B

Assigned Contracts

[TO BE ATTACHED]

 

Schedule “4”



--------------------------------------------------------------------------------

 

Exhibit C

Permitted Exceptions

[TO BE ATTACHED]

 

Schedule “4”



--------------------------------------------------------------------------------

 

SCHEDULE 5

FORM OF GENERAL ASSIGNMENT OF

SELLER’S INTEREST IN INTANGIBLE PROPERTY

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (“Assignment”) is made and entered into as of the     
day of             , 2010 by WELLS
VAF – 3000 PARK LANE, LLC, a Delaware limited liability company (“Assignor”) to
                                                                  (either or
collectively, the “Assignee”).

W I T N E S S E T H:

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “3000 Park Lane” in Pittsburgh,
North Fayette Township, Allegheny County, Pennsylvania and more particularly
described on Exhibit “A” attached hereto (the “Property”); and

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor’s right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor’s obligations under said service contracts;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated             , 2010, between Assignor and Assignee, (the
“Contract”) applicable to the property assigned herein, all of Assignor’s right,
title and interest in, to and under those certain contracts set forth on
Exhibit “B” attached hereto and by this reference made a part hereof (the
“Service Contracts”), subject to the matters set forth on Exhibit “C” attached
hereto and by this reference made a part hereof.

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Service Contracts arising from and
after the date hereof.

3. All representations and warranties of Assignor made in the Contract in
respect of the Service Contracts, as recertified to Assignee pursuant to that
certain Seller’s Certificate as to Representations of even date herewith from
Assignor to Assignee, shall survive for a period of three hundred sixty five
(365) days from the date hereof, and upon

 

Schedule “5”



--------------------------------------------------------------------------------

the expiration thereof shall be of no further force or effect except to the
extent that with respect to any particular alleged breach, Assignee shall give
Assignor written notice prior to the expiration of said three hundred sixty five
(365) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Assignor with respect thereto within
ninety (90) days after the giving of such notice. Notwithstanding anything to
the contrary contained in the Contract or this Assignment, Assignor shall have
no liability to Assignee for the breach of any representation or warranty made
in the Contract or this Assignment or any of the other Ancillary Closing
Documents (as defined in the Contract) unless the loss resulting from Assignor’s
various breaches of its representations and warranties exceeds, in the
aggregate, Fifty Thousand and No/100 Dollars ($50,000.00 US), in which event
Assignor shall be liable for each dollar of damages resulting from the breach or
breaches of its representations and warranties, but in no event shall Assignor’s
total liability for any such breach or breaches exceed, in the aggregate, Three
Hundred Sixty Thousand Seven Hundred and No/100 Dollars ($360,700.00 U.S.). In
no event shall Assignor be liable for, nor shall Assignee seek, any
consequential, indirect or punitive damages; and in no event whatsoever shall
any claim for a breach of any representation or warranty of Assignor be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Assignee
prior to the date hereof.

4. This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.

5. If Assignor or Assignee brings an action at law or in equity against the
other in order to enforce the provisions of this Assignment or as a result of an
alleged default under this Assignment, the prevailing party in such action shall
be entitled to recover court costs and reasonable attorneys’ fees actually
incurred from the other.

IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.

[Signature appears on next page]

 

Schedule “5”



--------------------------------------------------------------------------------

 

ASSIGNOR: WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited liability company
By:  

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

By:  

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:  

 

Name:  

 

Title:  

 

 

Schedule “5”



--------------------------------------------------------------------------------

 

Exhibit “A”

Legal Description

[TO BE ATTACHED]

 

Schedule “5”



--------------------------------------------------------------------------------

 

Exhibit “B”

Permitted Exceptions

[TO BE ATTACHED]

 

Schedule “5”



--------------------------------------------------------------------------------

 

SCHEDULE 6

FORM OF SELLER’S AFFIDAVIT

(FOR PURCHASER’S TITLE INSURANCE PURPOSES)

SELLER’S AFFIDAVIT

STATE OF GEORGIA

COUNTY OF             

Personally appeared before me, the undersigned deponent who being duly sworn,
deposes and says on oath the following to the best of his knowledge and belief:

1. That the undersigned is the                     of WELLS VAF – 3000 PARK
LANE, LLC, a Delaware limited liability company (hereinafter referred to as
“Owner”) and as such officer of the Owner, the undersigned has personal
knowledge of the facts sworn to in this Affidavit.

2. That Owner is the owner of certain real property located in Pittsburgh, North
Fayette Township, Allegheny County, Pennsylvania, being described on EXHIBIT A,
attached hereto and made a part hereof (hereinafter referred to as the
“Property”), subject to those matters set forth on EXHIBIT B, attached hereto
and made a part hereof.

3. That Owner is in possession of the Property, and to the best knowledge and
belief of the undersigned, no other parties have any claim to possession of the
Property, except as set forth on EXHIBIT B hereto.

4. That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, eminent domain proceedings, judgments, bankruptcies,
liens or executions against the Owner which affect title to the Property except
for any matters set forth on EXHIBIT B-1 hereto.

5. That except as may be set forth on EXHIBIT B hereto, there are no unpaid or
unsatisfied security deeds, mortgages, claims of lien, security interests or
financing statements, special assessments for sewer or streets, or ad valorem
taxes which constitute a lien against the Property or any part thereof.

6. That, except as may be set forth on EXHIBIT C attached hereto and made a part
hereof, no improvements or repairs have been made upon the Property at the
instance of Owner or Owner’s agents or contractors within the ninety-five
(95) days immediately preceding the date hereof for which the cost has not been
paid; and, except as may be set forth on EXHIBIT C hereto, there are no
outstanding bills for labor or materials used in making improvements or repairs
on the Property at the instance of Owner or Owner’s agents or contractors or for
services of architects, surveyors, or engineers incurred in connection therewith
at the instance of Owner.

 

Schedule “6”



--------------------------------------------------------------------------------

 

7. That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. The federal employer identification number of the Owner
is 20-8584131 and Owner’s address is 6200 The Corners Parkway, Suite 250
Norcross, Georgia 30092. This statement is made by the undersigned in compliance
with Section 1445 of the Internal Revenue Code to exempt any transferee of the
Property from withholding the tax required upon a foreign transferor’s
disposition of a U.S. real property interest

8. That, except for CB Richard Ellis (hereinafter referred to as “Broker”)
engaged by Owner in connection with the sale of the Property to
                                , a                                 (hereinafter
referred to as “Purchaser”) and those certain leasing agents (hereinafter
referred to as the “Leasing Agents”) set forth on EXHIBIT D attached hereto and
made a part hereof in connection with certain brokers’ commission agreements,
Owner has not engaged any “broker’s” services (as defined in O.C.G.A. §
44-14-601) with regard to the purchase, sale, management, lease, option or other
conveyance of any interest in the Property; as to Broker, the Closing Statement
executed in connection with the sale of the Property to Purchaser reflects
payment in full satisfaction of all amounts owed to Broker with respect to the
Property; as to the Leasing Agents, all amounts owed to the Leasing Agents
through the date hereof have been paid in full as of the date hereof; and as of
the date hereof, Owner has not received any notice of lien from Broker, any of
the Leasing Agents or any other real estate broker, salesman, agent or similar
person relating to the Property.

9. That to Owner’s knowledge there are no boundary disputes affecting the
Property.

10. That this Affidavit is made to induce Chicago Title Insurance Company to
insure title to the Property, without exception other than as set forth on
EXHIBIT B hereto, relying on information in this document.

Sworn to and subscribed before me,

this         day of             , 2010.

                                                             (SEAL)

 

                                                                       
          

  

Notary Public

  

My Commission Expires:

                                                                       
          

   (NOTARIAL SEAL)   

 

Schedule “6”



--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

[TO BE ATTACHED]

 

Schedule “6”



--------------------------------------------------------------------------------

 

EXHIBIT B

Permitted Exceptions

[TO BE ATTACHED]

 

Schedule “6”



--------------------------------------------------------------------------------

 

EXHIBIT B-1

List of any Pending Actions regarding Tenant Matters

[TO BE ATTACHED]

 

Schedule “6”



--------------------------------------------------------------------------------

 

EXHIBIT C

List of any Contractors, Materialmen or Suppliers Not Yet Paid in Full

[TO BE ATTACHED]

 

Schedule “6”



--------------------------------------------------------------------------------

 

EXHIBIT D

Leasing Commission Agreements

[TO BE ATTACHED]

 

Schedule “6”



--------------------------------------------------------------------------------

 

SCHEDULE 7

FORM OF SELLER’S CERTIFICATE

(AS TO SELLER’S REPRESENTATIONS AND WARRANTIES)

SELLER’S CERTIFICATE AS TO REPRESENTATIONS

THIS SELLER’S CERTIFICATE AS TO REPRESENTATIONS AND WARRANTIES (this
“Certificate”) is given and made by WELLS VAF – 3000 PARK LANE, LLC, a Delaware
limited liability company (“Seller”), this      day of             , 2010, for
the benefit of                                                                  
(either or collectively, the “Purchaser”).

Pursuant to the provisions of that certain Purchase and Sale Agreement dated as
of July     , 2010, between Seller and Purchaser (the “Contract”), for the
purchase and sale of certain real property commonly known as “3000 Park Lane”
located in Pittsburgh, North Fayette Township, Allegheny County, Pennsylvania,
and more particularly described on EXHIBIT “A” attached hereto and made a part
hereof (the “Property”), Seller certifies that except as may be set forth to the
contrary in EXHIBIT “B” attached hereto and made a part hereof, all of the
representations and warranties of Seller contained in the Contract remain true
and correct in all material respects as of the date hereof; and

The representations and warranties contained herein shall survive for a period
of three hundred sixty five (365) days after the date hereof, and upon the
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Purchaser shall give Seller
written notice prior to the expiration of said three hundred sixty five
(365) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Seller with respect thereto within
ninety (90) days after the giving of such notice. Notwithstanding anything to
the contrary contained in the Contract or this Certificate, Seller shall have no
liability to Purchaser for the breach of any representation or warranty made in
the Contract or this Certificate or any of the other Ancillary Closing Documents
(as defined in the Contract) unless the loss resulting from Seller’s various
breaches of its representations and warranties exceeds, in the aggregate, Fifty
Thousand and No/100 Dollars ($50,000.00 US), in which event Seller shall be
liable for each dollar of damages resulting from the breach or breaches of its
representations and warranties, but in no event shall Seller’s total liability
for any such breach or breaches exceed, in the aggregate, Three Hundred Sixty
Thousand Seven Hundred and No/100 Dollars ($360,700.00 U.S.). In no event shall
Seller be liable for, nor shall Purchaser seek, any consequential, indirect or
punitive damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Seller be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Purchaser prior to the date hereof.

 

Schedule “7”



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.

 

WELLS VAF – 3000 PARK LANE, LLC,

a Delaware limited liability company

By:  

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

By:  

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

By:  

 

Name:  

 

Title:  

 

 

Schedule “7”



--------------------------------------------------------------------------------

 

EXHIBIT “A”

LEGAL DESCRIPTION

[TO BE ATTACHED]

 

Schedule “7”



--------------------------------------------------------------------------------

 

EXHIBIT “B”

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

[TO BE COMPLETED PRIOR TO CLOSING]

 

Schedule “7”



--------------------------------------------------------------------------------

 

SCHEDULE 8

FORM OF SELLER’S FIRPTA AFFIDAVIT

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by WELLS VAF – 3000 PARK LANE, LLC,
a Delaware limited liability company (the “Seller”), the Seller hereby certifies
as follows:

1. The Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. The Seller’s U.S. employer identification number is 20-8584131; and

3. The Seller’s office address is 6200 The Corners Parkway, Suite 250, Norcross,
Georgia 30092.

The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

This Certificate is made with the knowledge that
                                                              will rely upon
this Certificate in purchasing that certain real property from Seller more
particularly described on Exhibit A attached hereto.

[Signature Page Continues on Next Page]

 

Schedule “8”



--------------------------------------------------------------------------------

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.

 

  WELLS VAF – 3000 PARK LANE, LLC,   a Delaware limited liability company

Date:             , 2010

  By:  

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its sole member

  By:  

Wells Investment Management Company, LLC,

a Georgia limited liability company, its manager

  By:  

 

  Name:  

 

  Title:  

 

THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.

 

Schedule “8”



--------------------------------------------------------------------------------

 

SCHEDULE 9

INTENTIONALLY OMITTED

 

Schedule “9”



--------------------------------------------------------------------------------

 

SCHEDULE 10

FORM OF PURCHASER’S CERTIFICATE

(AS TO PURCHASER’S REPRESENTATIONS AND WARRANTIES)

PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS

THIS PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by                                                              
(either or collectively, the “Purchaser”), this         day of             ,
2010, for the benefit of WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited
liability company (“Seller”).

Pursuant to the provisions of that certain Purchase and Sale Agreement dated as
of July     , 2010, between Seller and Purchaser (the “Contract”), for the
purchase and sale of certain real property commonly known as “3000 Park Lane”
located in Pittsburgh, North Fayette Township, Allegheny County, Pennsylvania,
and more particularly described on EXHIBIT “A” attached hereto (the “Property”),
Purchaser certifies that except as may be set forth to the contrary in EXHIBIT
“B” attached hereto and made a part hereof, all of the representations and
warranties of Purchaser contained in the Contract remain true and correct in all
material respects as of the date hereof; and

The representations and warranties contained herein shall survive for a period
of three hundred sixty five (365) days after the date hereof, and upon the
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Seller shall give Purchaser
written notice prior to the expiration of said three hundred sixty five
(365) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Purchaser with respect thereto within
ninety (90) days after the giving of such notice.

IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.

 

PURCHASER:

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Schedule “10”



--------------------------------------------------------------------------------

 

EXHIBIT “A”

LEGAL DESCRIPTION

[ TO BE ATTACHED]

 

Schedule “10”



--------------------------------------------------------------------------------

 

EXHIBIT “B”

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

[TO BE COMPLETED PRIOR TO CLOSING]

 

Schedule “10”



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

      Page  

ARTICLE 1.DEFINITIONS

     1   

ARTICLE 2.PURCHASE AND SALE

     6     

2.1

 

Agreement to Sell and Purchase

     6     

2.2

 

Permitted Exceptions

     7     

2.3

 

Earnest Money

     7     

2.4

 

Purchase Price

     7     

2.5

 

Independent Contract Consideration

     8     

2.6

 

Closing

     8   

ARTICLE 3.PURCHASER’S INSPECTION AND REVIEW RIGHTS

     9     

3.1

 

Due Diligence Inspections

     9     

3.2

 

Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records

     11     

3.3

 

Condition of the Property

     13     

3.4

 

Title and Survey

     14     

3.5

 

Operating Agreements

     15     

3.6

 

Termination of Agreement

     15     

3.7

 

Confidentiality

     16   

ARTICLE 4.REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

     16     

4.1

 

Representations and Warranties of Seller

     16     

4.2

 

Knowledge Defined

     19     

4.3

 

Covenants and Agreements of Seller

     20     

4.4

 

Representations and Warranties of Purchaser

     21   

ARTICLE 5.CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

     22     

5.1

 

Seller’s Closing Deliveries

     22     

5.2

 

Purchaser’s Closing Deliveries

     24     

5.3

 

Closing Costs

     25     

5.4

 

Prorations and Credits

     25   

ARTICLE 6.CONDITIONS TO CLOSING

     27     

6.1

 

Conditions Precedent to Purchaser’s Obligations

     27     

6.2

 

Conditions Precedent to Seller’s Obligations

     28   

 

i



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(CONTINUED)

 

     Page  

ARTICLE 7.CASUALTY AND CONDEMNATION

     28     

7.1

 

Casualty

     28     

7.2

 

Condemnation

     29   

ARTICLE 8.DEFAULT AND REMEDIES

     30     

8.1

 

Purchaser’s Default

     30     

8.2

 

Seller’s Default

     31   

ARTICLE 9.ASSIGNMENT

     31     

9.1

 

Assignment

     31   

ARTICLE 10.BROKERAGE COMMISSIONS

     32     

10.1

 

Broker

     32   

ARTICLE 11.MISCELLANEOUS

     32     

11.1

 

Notices

     32     

11.2

 

Possession

     33     

11.3

 

Time Periods

     33     

11.4

 

Publicity

     34     

11.5

 

Discharge of Obligations

     34     

11.6

 

Severability

     34     

11.7

 

Construction

     34     

11.8

 

Sale Notification Letters

     34     

11.9

 

Access to Records Following Closing

     34     

11.10

 

General Provisions

     35     

11.11

 

Attorney’s Fees

     35     

11.12

 

Counterparts

     35     

11.13

 

Due Execution

     35     

11.14

 

Further Assurances

     35     

11.15

 

Tax Deferred Exchange

     35   

ARTICLE 12.INDEMNIFICATION

     36     

12.1

 

Indemnification by Seller

     36     

12.2

 

Indemnification by Purchaser

     36   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

              Page    

12.3

 

Limitations on Indemnification

     36     

12.4

 

Survival

     37     

12.5

 

Indemnification as Sole Remedy

     37     

12.6

 

Zoning and other Ordinances

     37     

12.7

 

Sewage

     37   

 

iii